EXECUTION VERSION


SIXTH AMENDMENT AND WAIVER
TO CREDIT AGREEMENT
This SIXTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment and
Waiver”), dated as of June 12, 2018, is entered into by and among STONEMOR
OPERATING LLC, a Delaware limited liability company (the “Administrative
Borrower”), the other Borrowers party hereto, the Lenders party hereto and
CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity,
the “Administrative Agent”).
WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agent
entered into that certain Credit Agreement dated as of August 4, 2016 (as
amended, the “Credit Agreement”; unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement), whereby the Lenders have extended credit to the Borrowers on the
terms and subject to the conditions described therein;
WHEREAS, Events of Default (the “Specified Events of Default”) exist under
Article VII of the Credit Agreement resulting from (i) the failure by the
Partnership to timely prepare and the failure of the Administrative Borrower to
timely deliver the financial statements required under Section 5.01(a) and
5.01(b) of the Credit Agreement and the related Compliance Certificate required
under Section 5.01(c) of the Credit Agreement, in each case, for the periods
ending December 31, 2017 and March 31, 2018, (ii) the failure by the Partnership
to comply with the maximum Consolidated Leverage Ratio covenant set forth in
Section 6.12(a) for each period ending December 31, 2017 and March 31, 2018,
(iii) any inaccuracy of representations and warranties made by the Borrowers set
forth set forth in Section 3.14 of the Credit Agreement to the extent result
solely from the events described in clauses (i) and (ii) above, (iv) failure to
comply with Section 5.02 of the Credit Agreement as a result of a failure to
provide notice of any of the events described in clauses (i) through (iii) above
and (v) failure to comply with Section 5.06(a) and Section 5.06(b) of the Credit
Agreement as result of a failure to prepare the financial statements specified
in clause (i) above; and
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders, and the Administrative Agent and the Lenders party hereto have agreed
to, waive the Specified Events of Default and to make certain other
modifications to the Credit Agreement subject to the terms and conditions as set
forth in this Amendment and Waiver.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.    Amendment and Waiver. Subject to the terms, and the timely satisfaction of
each of the conditions precedent in Section 3 of this Amendment and Waiver, the
Administrative Agent and the Lenders party hereto hereby waive the Specified
Events of Default.
2.    Amendments to the Credit Agreement. As of the Sixth Amendment Effective
Date, and subject to the terms, and the timely satisfaction of each of the
conditions precedent in Section 3 of this Amendment and Waiver, the Credit
Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement shall be amended by (i) to the
extent not already included in such Section 1.01, adding the following
definitions and inserting the same in the appropriate alphabetic locations and
(ii) to the extent already included in such Section 1.01, amending and restating
the following definitions to read in their entirety as follows:





--------------------------------------------------------------------------------





“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, any Base Rate Revolving Loan or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurodollar Spread for Revolving Loans”, “Base Rate
Spread for Revolving Loans” or “Commitment Fee Rate”, as the case may be, based
upon the Consolidated Secured Net Leverage Ratio applicable on such date (as
determined for any such date in accordance with paragraphs (i), (ii), (iii) and
(iv) below):
 
Consolidated Secured Net Leverage Ratio
Eurodollar Spread for Revolving Loans
Base Rate Spread for Revolving Loans
Commitment Fee Rate
Category 1:
≤ 2.50 to 1.00
2.25%
1.25%
0.30%
Category 2:
> 2.50 to 1.00 but
≤ 3.00 to 1.00
2.75%
1.75%
0.375%
Category 3:
> 3.00 to 1.00 but
≤ 3.50 to 1.00
3.25%
2.25%
0.40%
Category 4:
> 3.50 to 1.00 but
≤ 4.50 to 1.00
3.75%
2.75%
0.50%
Category 5:
> 4.50 to 1.00
4.25%
3.25%
0.50%



For purposes of the foregoing,
(i)    if at any time the Administrative Borrower fails to deliver the
Financials on or before the date the Financials are due pursuant to Section
5.01, category 5 shall be deemed applicable for the period commencing three
(3) Business Days after the required date of delivery and ending on the date
which is three (3) Business Days after the Financials are actually delivered,
after which the category shall be determined in accordance with the table above
as applicable;
(ii)    adjustments, if any, to the category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change);
(iii)    notwithstanding the foregoing, category 3 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Partnership’s first full fiscal quarter ending after the Effective Date
(unless such Financials demonstrate that category 4 should have been applicable
during such period, in which case category 4 shall be deemed to be applicable
during such period) and adjustments to the category then in effect shall
thereafter be effected in accordance with the preceding paragraphs; and
(iv) notwithstanding the foregoing, when determining the category applicable to
the spread or Commitment Fee Rate, the Applicable Rate under the category for
such spread or Commitment Fee Rate, as applicable, shall be no less than the
spread or Commitment Fee Rate, as applicable, under the category that would have
applied when calculated in accordance with the Credit Agreement as in effect
immediately prior to the Sixth Amendment Effective Date and without regard to
the amendments effected pursuant to the Sixth Amendment.
“Calculation Period” means, as to any Permitted Acquisition, the most recent
Measurement Period for which a Compliance Certificate is required to have been
delivered pursuant to Section 5.01(c) (as of the date of such acquisition).


2



--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income plus (a) without duplication, the following to the extent deducted in
calculating such Consolidated Net Income for such period: (i)     Consolidated
Interest Expense; (ii) the provision for federal, state, local and foreign
income taxes; (iii) depreciation and amortization expense; (iv) non-cash cost
for Cemetery Property and real property sold; (v) non-cash compensation expense
or other non-cash expense arising from the granting of any stock or unit option
or similar arrangement or other unit-based or stock-based compensation; (vi)
goodwill impairment; (vii) any non-recurring cash expenses, losses, costs and
charges (including, without limitation, those relating to integration expenses,
business optimization expenses and professional and other contract services);
provided, that the aggregate amount of such expenses, losses, costs and charges
shall not exceed (A) $13,937,000 for the measurement period ending June 30,
2017, (B) $13,627,000 for the measurement period ending September 30, 2017, (C)
$17,000,000 for the measurement period ending December 31, 2017, (D) $16,328,000
for the measurement period ending March 31, 2018, (E) $12,000,000 for the
measurement period ending June 30, 2018, (F) $4,000,000 for the measurement
period ending September 30, 2018 and (G) $2,000,000 for each of the measurement
periods ending thereafter; (viii) non-recurring cash expenses, costs and charges
relating to (A) ongoing SEC investigation and related actions, (B) ongoing class
action litigation and (C) any other “non-ordinary course of business” legal
matters in an aggregate amount for all items in clause (A), (B) and (C) for all
periods not to exceed $5,000,000; (ix) cash expenses, costs and charges with
respect to liability or casualty events to the extent insurance or indemnity
recovery from a third party is actually received during such period, or is
reasonably expected to be received within ninety (90) days (or such later date
as the Administrative Agent may agree to in its reasonable discretion) following
such period; (x) losses (including impairment charges relating to the sale of
real property and other assets) from sales of assets (other than inventory and
Cemetery Property sold in the ordinary course of business) and real property
sold to the extent permitted under this Agreement (including real property sold
pursuant to any Cemetery Non-Profit Management Agreement or Exclusive Management
Agreement); (xi) reasonable fees, costs and expenses, without duplication,
incurred in connection with (A) this Agreement and the other Loan Documents,
including any amendment, restatement, supplement or other modification of this
Agreement or any of the other Loan Documents and (B) to the extent permitted
hereunder, the issuance of Equity Interests by the Partnership, (xii) reasonable
fees, costs and expenses, without duplication, incurred in connection with any
Permitted Acquisition; provided, that the aggregate amount of such fees, costs
and expenses shall not exceed $3,000,000 and (xiii) any non-cash deferred
financing fees expense written off in an aggregate amount for all periods ending
after the Sixth Amendment Effective Date not to exceed $9,800,000; minus
(b) without duplication, to the extent included in calculating such Consolidated
Net Income for such period: (i) any extraordinary gains; (ii) gains from sales
of assets (other than inventory and Cemetery Property sold in the ordinary
course of business) and other real property sold to the extent permitted under
this Agreement (including real property sold pursuant to any Cemetery Non-Profit
Management Agreement or Exclusive Management Agreement); (iii) the amount of
non-cash gains during such period (other than as a result of deferral of
purchase price with respect to notes or installment sales contracts received in
connection with sales of Cemetery Property); (iv) federal, state, local and
foreign income tax credits or refunds during such period; (v) the amount of any
cash payment made during such period in respect of any noncash accrual, reserve
or other non-cash charge that is accounted for in a prior period which was added
to Consolidated Net Income to determine Consolidated EBITDA for such prior
period and which does not otherwise reduce Consolidated Net Income for the
current period; and (vi) the amount of any recovery not so received within the
90 day period (or such longer period) set forth in clause (a)(ix) of this
definition and any recovery payments which are made by third parties within the
90 day period (or such longer period) set forth in clause (a)(ix) of this
definition to the extent added back to Consolidated Net Income in the prior
period.
All calculations of Consolidated EBITDA shall additionally be adjusted on a Pro
Forma Basis to account for any Permitted Acquisitions or Equivalent Dispositions
then being consummated, if


3



--------------------------------------------------------------------------------





applicable, as well as any other Permitted Acquisitions or Equivalent
Dispositions consummated, on or after the first day of any related Calculation
Period or Measurement Period, as applicable (as if consummated on the first day
of such applicable Calculation Period or Measurement Period).
“Consolidated Fixed Charge Coverage Ratio” means the ratio, as of the last day
of any fiscal quarter, of (i) Consolidated EBITDA for the four fiscal quarter
period ending on such day, plus (A) “Change in Deferred Selling and Obtaining
Costs”, “Change in Deferred Revenue” and “Change in Merchandise Trust Fund” as
each such term is presented in the consolidated statement of cash flows of the
Partnership to the extent any such amount is a positive amount; minus (B) (w)
“Change in Deferred Selling and Obtaining Costs”, “Change in Deferred Revenue”
and “Change in Merchandise Trust Fund” as each such term is presented in the
consolidated statement of cash flows of the Partnership to the extent any such
amount is a negative amount, (x) Consolidated Maintenance and Growth Capital
Expenditures that are not financed with the proceeds of Indebtedness (other than
Revolving Loans) and that are made in cash during such period, (y) any federal,
state, local and foreign taxes paid in cash by the Partnership and its
Subsidiaries during such period (net of any tax credits or refunds during such
period), and (z) all Restricted Payments paid in cash by the Partnership during
such period under Section 6.07(c), to (ii) Consolidated Fixed Charges for the
four fiscal quarter period ending on such day.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Partnership and its Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, without limitation,
(i) all Obligations, (ii) all Seller Subordinated Debt and (iii) all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments), (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit,
bankers’ acceptances, bank guaranties, and similar instruments (but, excluding,
for the avoidance of doubt, surety bonds), (d) Capital Lease Obligations, (e)
all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (a) through (d) above of Persons other than the Partnership or any of
its Subsidiaries, and (f) all Indebtedness of the types referred to in clauses
(a) through (e) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Partnership or any of its Subsidiaries is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Partnership or
such Subsidiary, provided that Consolidated Funded Indebtedness shall not
include any letter of credit issued on account of the self-insurance program of
the Administrative Borrower, to the extent any such letter of credit is undrawn.
“Consolidated Interest Expense” means, for any period, (a) the total
consolidated interest expense of the Partnership and its Subsidiaries for such
period (calculated without regard to any limitations on payment thereof) payable
in respect of any Indebtedness plus (b) without duplication, that portion of
Capital Lease Obligations of the Partnership and its Subsidiaries on a
consolidated basis representing the interest factor for such period. All
calculations of Consolidated Interest Expense shall additionally be adjusted on
a Pro Forma Basis to account for any Permitted Acquisitions or Equivalent
Dispositions then being consummated, if applicable, as well as any other
Permitted Acquisitions or Equivalent Dispositions consummated, on or after the
first day of any related Calculation Period or Measurement Period, as applicable
(as if consummated on the first day of such applicable Calculation Period or
Measurement Period).
“Consolidated Secured Funded Indebtedness" means all Consolidated Funded
Indebtedness secured by a Lien, including, for the avoidance of doubt, (i) all
direct obligations arising under other letters of credit and (ii) all Capital
Lease Obligations.


4



--------------------------------------------------------------------------------





“Consolidated Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a)(i) Consolidated Secured Funded Indebtedness as
of such date minus (ii) the aggregate amount of all unrestricted cash and Cash
Equivalents of the Partnership and its Subsidiaries in accounts subject to a
first priority, perfected Lien (subject only to Liens permitted under Section
6.02) in favor of the Administrative Agent on such date in an amount not to
exceed $5,000,000 (which, for purposes of the Consolidated Secured Net Leverage
Ratio, shall include accounts maintained at Capital One or at any other Lender)
to (b) Consolidated EBITDA for the most recently completed Measurement Period.
“Fair Market Value” has the meaning assigned to such term in Section 2.10
hereto.
“Fourth Amendment Effective Date” means September 29, 2017.
“High Yield Notes” means the 7-7/8% senior notes in an aggregate principal
amount of $175,000,000, having a maturity of June 1, 2021, issued on May 28,
2013 pursuant to the High Yield Note Indenture, as the same may be amended,
restated, modified, extended, renewed, replaced or supplemented from time to
time, in each case as permitted under this Agreement.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender and the Issuing Bank.
“Leverage Trigger Event” means the Partnership shall have achieved, as of the
last day of any fiscal quarter after the Fourth Amendment Effective Date, a
Consolidated Leverage Ratio (calculated in accordance with the Credit Agreement
as in effect immediately prior to the Sixth Amendment Effective Date and without
regard to the amendments effected pursuant to the Sixth Amendment) of less than
4.00:1.00 for the period of four (4) consecutive fiscal quarters ending on such
date.
“Net Cash Proceeds” means, in respect of any Disposition specified in Section
2.10(d), 100% of proceeds in cash and Cash Equivalents actually received by the
Partnership or any of the Subsidiaries from any such Disposition (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received), net of (i) attorneys’ fees, accountants’ fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) taxes paid or reasonably estimated to be payable as a result thereof within
the twenty-four month period following the date of the relevant transaction
(provided that, if the amount of any estimated taxes exceeds the amount of taxes
actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds), and (iii)
the amount of any reasonable reserve established in accordance with GAAP against
any adjustment to the sale price or any liabilities (other than any taxes
deducted pursuant to clause (i) above) (x) related to any of the applicable
assets and (y) retained by the Partnership or any of its Subsidiaries (however,
the amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Disposition occurring on the date of such reduction), provided
that the proceeds realized in any single transaction (or series of related
transactions) shall not constitute Net Cash Proceeds unless the amount of such
proceeds exceeds $25,000.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Operating
Company or any of its Subsidiaries of (i) all or substantially all of the assets
of a Person (or all or substantially all of the assets constituting a division,
business unit or line of business of a Person), (ii) all or substantially all
(but in any event, not less than ninety


5



--------------------------------------------------------------------------------





percent (90%)) of the Equity Interests in a Person or (iii) the rights from a
Person under any Exclusive Management Agreement (each such Person described in
clauses (i) or (ii), a “Target”), in each case if, at the time of and
immediately after giving effect thereto:
(a)    no Default or Event of Default has occurred and is continuing or would
arise after giving effect thereto, including on a Pro Forma Basis;
(b)    the Target (or division, business unit or line of business of such
Target) is engaged in the same or a similar line of business as the Partnership
and the Subsidiaries or business reasonably related thereto;
(c)    no less than five (5) Business Days prior to the proposed closing date
thereof (or such shorter period as the Administrative Agent may agree to in its
sole discretion), the Administrative Borrower shall have delivered written
notice of such acquisition to the Administrative Agent (for distribution to the
Lenders), which notice shall include (i) the proposed closing date thereof, (ii)
a copy of the approval package to be presented to the Operating Company’s Board
of Managers and (iii) copies of all appraisals completed in connection with such
acquisition, if any; provided, that if the aggregate consideration paid in
respect of such acquisition does not exceed the Threshold Amount, then items
(ii) and (iii) may be, but shall not be required to be, at the election of the
Administrative Borrower, a part of such written notice from the Administrative
Borrower;
(d)    all actions required to be taken with respect to such acquired or newly
formed Subsidiary under Section 5.11 shall have been, or will be timely, taken;
(e)    the Loan Parties are in compliance, on a Pro Forma Basis, with the
covenants contained in Section 6.12 recomputed as of the last day of the most
recently ended fiscal quarter of the Partnership for which Financials are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms, to the extent
applicable) had occurred on the first day of the relevant period for testing
such compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds the Threshold Amount, the Administrative Borrower shall have
delivered to the Administrative Agent no less than five (5) Business Days prior
to the proposed closing date thereof (or such shorter period as the
Administrative Agent may agree to in its sole discretion), a certificate of a
Financial Officer to such effect (including a certification that the expenses,
synergies and other efficiencies described in clause (a) of the definition of
“Pro Forma Basis” with respect to such acquisition are reasonably expected and
factually supportable, in each case, as determined in good faith by the
Administrative Borrower), together with all relevant financial information,
statements and projections reasonably requested by the Administrative Agent;
(f)    in the case of an acquisition, merger or consolidation involving any Loan
Party or any Subsidiary, the Loan Party or such Subsidiary (or another Person
that merges or consolidates with such Subsidiary and that, immediately upon the
consummation of such merger or consolidation, becomes a Subsidiary) is the
surviving entity of such acquisition, merger and/or consolidation;
(g)    the consideration for such acquisition (other than any acquisition of
rights from a Person under any Exclusive Management Agreement that has been
expressly approved by the conflicts committee of the Board of Directors of the
General Partner) is solely in the form of Equity Interests of the Partnership or
net cash proceeds of Equity Interests of the Partnership; provided that the
requirement set forth in this clause (g) does not apply to payments made by the
Borrower in connection with the acquisitions set forth on Schedule 1.01(c) to
the extent such payments are (x) required upon the satisfaction of conditions
set forth in, and otherwise under the terms of, purchase agreements entered into
prior to the Sixth Amendment


6



--------------------------------------------------------------------------------





Effective Date and as in effect on such date; provided that full and complete
copies of such agreements shall have been provided to, and approved by, the
Administrative Agent, prior to the Sixth Amendment Effective Date and (y) are in
an aggregate amount not to exceed $11,000,000 after the Sixth Amendment
Effective Date and before the Maturity Date;
(h)    after giving effect to such acquisition, Revolving Credit Availability
shall not be less than $10,000,000;
(i)    such acquisition has been approved by the board of directors or similar
governing body of the Target;
(j)    the Administrative Borrower shall have delivered to the Administrative
Agent no less than one (1) Business Day prior to the proposed closing date
thereof (or such shorter period as the Administrative Agent may agree to in its
sole discretion), a certificate of a Financial Officer certifying that all of
the applicable requirements set forth above have been satisfied or will be
satisfied on or prior to the consummation of such acquisition; and
(k)    the Administrative Agent shall have provided its prior written consent,
which consent (x) shall not be unreasonably withheld and (y) shall not be
required with respect to the acquisitions set forth on Schedule 1.01(c).
The acquisition of the rights from a Person under an Exclusive Management
Agreement shall only be treated as an “acquisition” requiring compliance with
the provisions of this definition to the extent that the Loan Parties are
required to provide payment(s) (or other consideration) for such acquisition
other than (x) in respect of the remittance of the counterparty’s accounts
receivable collections and (y) other payments in the ordinary course of
business.
For the sake of clarity, with respect to any acquisition, the aggregate
consideration paid in respect of such acquisition shall not include (i) amounts
paid with respect to non-compete, employment, consulting or other similar
arrangements or (ii) amounts paid with respect to any shortfall in Trust Funds
of the applicable Target.
Any acquisition which does not otherwise meet the requirements set forth above
in this definition of “Permitted Acquisition” shall constitute a Permitted
Acquisition if the Required Lenders agree in writing that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.
If consummated in compliance with the requirements set forth in Section 6.04(q),
(notwithstanding anything else contained in this definition of “Permitted
Acquisition”), the Permitted Wisconsin Acquisition shall be deemed to be a
Permitted Acquisition for all purposes of this Agreement and the other Loan
Documents.
“Permitted Sale and Leaseback Transactions” means Sale and Leaseback
Transactions with respect to the assets set forth on Schedule 1.01(d) (or any
assets designated by the Administrative Borrower with the consent of the
Administrative Agent, which shall not be unreasonably withheld, to replace some
or all of the assets listed on Schedule 1.01(d)), which aggregate book value
does not exceed $22,900,000.
“Pro Forma Basis” means, as of any date, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to the Permitted Acquisition
then being consummated, if applicable, as well as any other Permitted
Acquisition or, to the extent applicable, Previously Consummated Acquisitions
consummated on or after the first day of


7



--------------------------------------------------------------------------------





any relevant Calculation Period (in each case, as if consummated on the first
day of such Calculation Period and based on the available historical financial
information provided by the Person who is being or was, or whose assets are
being or were, acquired in connection with each such Permitted Acquisition or,
to the extent applicable, Previously Consummated Acquisitions, whether prepared
in accordance with GAAP or otherwise, and accepted by the Administrative
Borrower in the exercise of its reasonable business judgment), and, in each case
involving a Permitted Acquisition, adjusted to account for (a) expenses
eliminated or reasonably expected to be eliminated by the Loan Parties pursuant
to synergies and other efficiencies of each such acquisition, in each case,
during the 12 month period following the date of such Permitted Acquisition and
(b) income, gains and losses from any Trust Accounts being acquired, using the
net asset value thereof multiplied by the yield to maturity of the Barclays
Aggregate Bond Index plus 200 basis points (or if such index is not available, a
replacement index and margin that is selected by the Administrative Borrower and
reasonably satisfactory to the Administrative Agent), but in any case, not less
than 5% per annum or more than 7% per annum; provided, that the amounts set
forth in (a) above are reasonably acceptable to the Administrative Agent;
provided, further, that any such calculations delivered pursuant to the
definition of “Permitted Acquisition” shall also give effect on a pro forma
basis to (i) the incurrence of any Indebtedness (other than Revolving Loans) by
any Loan Parties on or after the first day of the relevant Calculation Period as
if such Indebtedness had been incurred (and the proceeds thereof applied) on the
first day of the relevant Calculation Period, and (ii) the permanent repayment
of any Indebtedness of any Loan Parties on or after the first day of the
relevant Calculation Period as if such Indebtedness had been retired or redeemed
on the first day of the relevant Calculation Period (in each case, based on the
historical financial information described above). For any Calculation Period,
the aggregate outstanding principal balance of the Revolving Loans will be
deemed to be the aggregate outstanding principal balance of the Revolving Loans
on the date of the related Permitted Acquisition (or other applicable event)
after giving effect on a pro forma basis to the incurrence or repayment of
Revolving Loans on the date of such Permitted Acquisition (or other applicable
event).
“Project Garnet” means the Partnership’s project aimed at Disposition in one or
several transactions of strategically or geographically misaligned and/or
unprofitable funeral home and cemetery locations identified by the
Administrative Borrower to the Administrative Agent in writing on or prior to
the Sixth Amendment Effective Date.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender's Revolving Commitment is set forth on Schedule 2.01, or in the
applicable documentation pursuant to which such Lender shall have assumed its
Revolving Commitment pursuant to the terms hereof, as applicable. The initial
aggregate amount of the Revolving Lenders’ Revolving Commitments on the
Effective Date was $210,000,000. The aggregate amount of the Revolving Lenders’
Revolving Commitments on the Fourth Amendment Effective Date was $200,000,000.
The aggregate amount of the Revolving Lenders’ Revolving Commitments on the
Sixth Amendment Effective Date is $175,000,000.
“Revolving Credit Availability” means, (a) at any time prior to the occurrence
of both (x) a Leverage Trigger Event and (y) a Secured Leverage Trigger Event,
(i) the least of the Borrowing Base, the Secured Leverage Borrowing Base and the
aggregate Revolving Commitments at such time minus (ii) the aggregate
outstanding amount of Revolving Credit Exposure at such time; (b) at all times
thereafter, (i) the


8



--------------------------------------------------------------------------------





aggregate Revolving Commitments at such time minus (ii) the aggregate amount of
Revolving Credit Exposure at such time.
“Secured Leverage Borrowing Base” means, as of any date of determination prior
to the occurrence of a Secured Leverage Trigger Event, (a) eighty percent (80%)
of Eligible Accounts plus (b) forty percent (40%) of Eligible Property Plant and
Equipment, provided that the determination of whether any accounts receivable
constitute Eligible Accounts shall be made without giving effect to the
application of Topic 606, Revenue from Contracts with Customers, of the
Financial Accounting Standards Board’s (FASB) Accounting Standards Codification
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect).
“Secured Leverage Trigger Event" means the Partnership shall have achieved, as
of the last day of any fiscal quarter after the Sixth Amendment Effective Date,
a Consolidated Secured Net Leverage Ratio of less than 3.00:1.00 for the period
of four (4) consecutive fiscal quarters ending on such date; provided that the
Partnership shall have received consent (which consent may be granted or refused
in the sole discretion of each such party) from the Administrative Agent and
Required Lenders to permit the occurrence of such Secured Leverage Trigger
Event.
“Sixth Amendment” means the Sixth Amendment and Waiver to the Credit Agreement
dated as of June 12, 2018 between the Administrative Borrower, the other
Borrowers party thereto, the Lenders party thereto and the Administrative Agent.
“Sixth Amendment Effective Date” has the meaning assigned to such term under the
Sixth Amendment.
(b)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety:
(i)    Consolidated Debt Service
(ii)    Consolidated Debt Service Coverage Ratio
(iii)    Future High Yield Notes
(iv)    Increasing Lender
(v)    Joining Lender
(vi)    Reporting Trigger Event    
(c)    Section 1.08 (along with the description related to such section under
the caption “Table of Contents”) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows: "Reserved."
(d)    Section 2.10(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(c) If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the lesser of the Borrowing Base and the
Secured Leverage Borrowing Base then in effect, the


9



--------------------------------------------------------------------------------





Borrowers shall immediately prepay Borrowings in an amount so that the Revolving
Credit Availability is at least $0.”
(e)    Section 2.10 of the Credit Agreement is hereby amended by inserting a new
clause (d) at the end thereof that shall read in its entirety as follows:
“(d)    After consummation of any Disposition under any of clause (a)(v)(d),
(a)(vii), (a)(x) or (a)(xi) of Section 6.03 or under Section 6.10, the Borrowers
shall, no later than one Business Day after receipt of the Net Cash Proceeds
from such Disposition, (i) prepay Borrowings, or to the extent that there are no
Borrowings outstanding, Cash Collateralize LC Exposure in an aggregate amount
equal to 100% of the Net Cash Proceeds arising from each such Disposition;
provided that with respect to all Dispositions consummated on or before June 30,
2019 under Section 6.03(a)(vii), the mandatory prepayment shall apply to 100% of
the Net Cash Proceeds from such Dispositions in excess of $12,000,000 in the
aggregate arising from such Dispositions; and (ii) permanently cancel Revolving
Commitments in the amounts set forth below:
(w) in respect of assets Disposed under Section 6.03(a)(v)(d) and Section 6.10
(other than assets Disposed in connection with the Permitted Sale and Leaseback
Transactions), in amount by which aggregate Net Cash Proceeds from all
Dispositions of such assets after the Sixth Amendment Effective Date exceed
$3,000,000;
(x) if the Fair Market Value (as defined in the High Yield Note Indenture as in
effect on the Sixth Amendment Effective Date (without giving effect to any
waiver or amendment with respect thereto)) (the "Fair Market Value") of assets
Disposed in connection with the Permitted Sale and Leaseback Transaction in a
single transaction or a series of related transactions under Section
6.03(a)(v)(d) and Section 6.10 exceeds $3,000,000, in amount of Net Cash
Proceeds from such transaction (such series of related transactions);
(y) in respect of assets Disposed under Section 6.03(a)(vii), in amount by which
aggregate Net Cash Proceeds from Dispositions of such assets exceed: (A)
$12,000,000 during the period starting on the Sixth Amendment Effective Date and
ending on June 30, 2019; (B) $3,000,000 during the six month period ending
December 31, 2019 and (C) $3,000,000 in the Fiscal Year ending December 31, 2020
and any Fiscal Year thereafter; and
(z) in respect of assets Disposed under Section 6.03(a)(xi), in amount by which
aggregate Net Cash Proceeds from Dispositions of such assets after the Sixth
Amendment Effective Date exceed $5,000,000.”
(f)    Section 2.20 (along with the description related to such section under
the caption “Table of Contents”) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows: "Reserved."
(g)    Section 5.01(b) of the Credit Agreement is hereby amended and restated in
its entirety by deleting the text thereof and replacing it with the following:
“(b)(i) within forty-five (45) days (or, (A) for the fiscal quarter ending March
31, 2017, within forty-five (45) days after the date that the Annual Report on
Form 10-K of the Partnership for the Fiscal Year ending December 31, 2016 is
filed, (B) for the fiscal quarter ending June 30, 2017, within forty-five (45)
days after the date that the Quarterly Report on Form 10-Q of the Partnership
for the fiscal quarter ending March 31, 2017 is filed, but in any event not
later than


10



--------------------------------------------------------------------------------





December 15, 2017, (C) for the fiscal quarter ending September 30, 2017, within
forty-five (45) days after the date that the Quarterly Report on Form 10-Q of
the Partnership for the fiscal quarter ending June 30, 2017 is filed, but in any
event not later than January 31, 2018, (D) for the fiscal quarter ending March
31, 2018, within sixty (60) days after the date that the Annual Report on Form
10-K of the Partnership for the Fiscal Year ending December 31, 2017 is filed
and (E) for the fiscal quarter ending June 30, 2018, within one hundred and five
(105) days after the date that the Annual Report on Form 10-K of the Partnership
for the Fiscal Year ending December 31, 2017 is filed) after the end of each of
the first three fiscal quarters of each Fiscal Year of the Partnership (or, if
earlier, by the date that the Quarterly Report on Form 10-Q of the Partnership
for such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), commencing with the fiscal quarter
ending September 30, 2016, its consolidated balance sheet and related statements
of income or operations, shareholders’ equity or partners’ capital and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the Fiscal Year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous Fiscal Year, all certified by a Financial
Officer as presenting fairly in all material respects the financial condition
and results of operations of the Partnership and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (except for a
footnote summarizing the investment of Trust Funds as at the end of the
applicable fiscal quarter), (ii) within thirty-five (35) days after the end of
each month of each Fiscal Year of the Partnership (or, for the month ending
January 31, 2017, within thirty-five (35) days after the last day of February,
2017), commencing with the month ending January 31, 2017, its consolidated
balance sheet and related statements of income or operations, shareholders’
equity or partners’ capital and cash flows as of the end of and for such month
and the then elapsed portion of the Fiscal Year, all certified by a Financial
Officer as presenting fairly in all material respects the financial condition
and results of operations of the Partnership and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (except for a
footnote summarizing the investment of Trust Funds as at the end of the
applicable fiscal quarter) and monthly cash flow forecasts for the next twelve
(12) months following the end of such month with a qualitative and quantitative
variance analysis (with respect to both the actual cash flows of the prior month
and the forecast delivered with respect to the prior month) and weekly cash flow
forecasts, in each case, using reasonable assumptions and in form and scope
reasonably satisfactory to the Administrative Agent;"
(h)    Section 5.01(g) of the Credit Agreement is hereby amended and restated in
its entirety by deleting the text thereof and replacing it with the following:
“(g)    until the occurrence of a Leverage Trigger Event and a Secured Leverage
Trigger Event, concurrently with any delivery of Financials under
Section 5.01(b)(ii), (i) a Borrowing Base Certificate with respect to such month
setting forth the Administrative Borrower’s calculation of the Borrowing Base
and the Secured Leverage Borrowing Base as of the last day of such month
prepared and certified as correct by a Responsible Officer, which certificate
shall be substantially in the form set forth as Exhibit I and (ii) a detailed
accounts receivable aging report in a form reasonably acceptable to the
Administrative Agent; and
(i)    Section 5.02(i) of the Credit Agreement is hereby amended and restated in
its entirety by deleting the text thereof and replacing it with the following:


11



--------------------------------------------------------------------------------





"(i)     not later than five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all default or other material notices
and any amendments, waivers and other modifications, received under or pursuant
to any High Yield Document and, from time to time upon request by the
Administrative Agent, such information regarding the High Yield Documents and
other Material Contracts as the Administrative Agent may reasonably request;"
(j)    Section 5.06 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“Books and Records; Inspection Rights. (a) The Partnership will, and will cause
each of its Subsidiaries to, keep proper books of record and account (i) in
conformity in all material respects with GAAP consistently applied and (ii) in
material conformity with all applicable requirements of law or any Governmental
Authority having jurisdiction over such Loan Party or such Subsidiary, as the
case may be. The Partnership will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender
(including employees of the Administrative Agent, any Lender or any consultants,
accountant, lawyers, agents and appraisers retained by the Administrative
Agent), upon reasonable prior notice and during normal business hours, to visit
and inspect its properties, to examine and make extracts from its books and
records, including then-existing environmental assessment reports and Phase I or
Phase II studies, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested at the expense of the Loan Parties with respect to all
reasonable out-of-pocket expenses of the Administrative Agent (it being agreed
that the Loan Parties shall not be liable for any such expenses of the Lenders
except as set forth in the following proviso); provided, however, that if an
Event of Default exists, the Administrative Agent or any Lender (or any
employees of the Administrative Agent, any Lender or any consultants,
accountant, lawyers, agents and appraisers retained by the Administrative Agent
or any such Lender) may do any of the foregoing at the expense of the Loan
Parties at any time during normal business hours and without advance notice;
provided, further, however, that if no Event of Default exists, the Loan Parties
shall only be liable for such expenses of the Administrative Agent for up to two
(2) visits, inspections and examinations in any calendar year; provided,
further, however, that on and after the Sixth Amendment Effective Date, the
Partnership will, and will cause each of its Subsidiaries to, continue to
provide access to, and cooperate with, FTI Consulting, Inc., as advisors to the
Administrative Agent (as retained by counsel to the Administrative Agent) to an
extent no less than immediately prior to the Sixth Amendment Effective Date. The
Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Partnership’s and its Subsidiaries’ assets for internal use by
the Administrative Agent and the Lenders.
(b) at least once during each calendar month commencing with the month following
the month in which the Sixth Amendment Effective Date occurs, the Borrowers will
convene a conference call among the Lenders upon reasonable prior notice from
the Administrative Agent, and make available senior officers and financial staff
for such calls, and present the views of the Borrowers concerning the recent
performance and near and intermediate term prospects of the businesses of the
Borrowers and their Subsidiaries, and other matters identified by the
Administrative Agent and the Lenders.”
(k)    The proviso to Section 6.01(e) of the Credit Agreement is hereby amended
by replacing the only instance of the amount "$10,000,000" with "$5,000,000".


12



--------------------------------------------------------------------------------





(l)    Section 6.01(f) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(f)    Seller Subordinated Debt incurred prior to the Sixth Amendment Effective
Date; provided, that (i) such Indebtedness is subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent and (ii) the aggregate
amount of such Seller Subordinated Debt incurred in connection with any
Permitted Acquisition does not exceed 25% of the aggregate consideration for
such Permitted Acquisition;”
(m)    Section 6.01(l) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(l)    unsecured Indebtedness (including Indebtedness under or evidenced by
High Yield Notes) incurred prior to the Sixth Amendment Effective Date
(“Permitted Unsecured Indebtedness”); provided, that with respect to any such
Permitted Unsecured Indebtedness incurred after the Effective Date but prior to
the Sixth Amendment Effective Date, (i) after giving effect to the incurrence of
any such Indebtedness on a Pro Forma Basis, the Loan Parties are in compliance,
on a Pro Forma Basis, with the covenants contained in Section 6.12 recomputed as
of the last day of the most recently ended fiscal quarter of the Partnership for
which Financials are available, as if such Indebtedness had been incurred on the
first day of the relevant period for testing compliance and the Administrative
Borrower shall have delivered to the Administrative Agent no less than five (5)
Business Days prior to the proposed closing thereof (or such shorter period as
the Administrative Agent may agree), a certificate of a Financial Officer to
such effect, (ii) no Default or Event of Default shall have occurred and be
continuing or would result from the incurrence of such Indebtedness, (iii) such
Indebtedness does not mature prior to 181 days after the Stated Maturity Date,
(iv) the terms of such Indebtedness do not require payments of principal (other
than customary mandatory prepayments or redemptions solely as a result of a
change of control, asset sale or similar event) at any time prior to 181 days
after the Stated Maturity Date and (v) such Indebtedness is incurred on market
terms and does not contain any financial maintenance covenants or other terms
that are more restrictive in any material respect to the obligors thereunder
than the terms of this Agreement other than those that are only applicable after
the Stated Maturity Date;"
(n)    Section 6.01(q) of the Credit Agreement is hereby amended by replacing
the only instance of the amount "$10,000,000" with "$7,500,000".
(o)    Section 6.01 of the Credit Agreement is hereby amended by deleting the
word “and” from the end of Section 6.01(p) and replacing the period at the end
of Section 6.01(q) with a semi-colon and adding the word “and” after the
semi-colon, and the Section is hereby supplemented with Section 6.01(r) that
shall read as follows:
“(r)    Indebtedness in the form of deferred purchase price payable in
connection with the Permitted Acquisitions set forth on Schedule 1.01(c) to the
extent permitted under clause (g) of the definition of Permitted Acquisitions.”
(p)    Section 6.02 of the Credit Agreement is hereby amended by deleting the
word “and” from the end of Section 6.02(m) and adding the word “and” after the
semi-colon at the end of Section 6.02(n), and the Section is hereby supplemented
with Section 6.02(o) that shall read as follows:
“(o)    Liens securing Indebtedness consisting of Sale and Leaseback
Transactions permitted by Section 6.10.”


13



--------------------------------------------------------------------------------





(q)    Section 6.03(a)(vii) of the Credit Agreement is hereby amended and
restated in its entirety by deleting the text thereof and replacing it with the
following:
"(vii)    any Loan Party and any Subsidiary may consummate Dispositions of real
property which Disposition is not otherwise permitted under Section 6.03(a)(vi),
together with the related incidental personal property; provided, that, (A) at
the time of such Disposition, no Default or Event of Default shall exist or
would result therefrom, (B) the aggregate book value of all such property
Disposed of under this Section 6.03(a)(vii) (i) during the period from the Sixth
Amendment Effective Date through June 30, 2019 does not exceed $12,000,000;
provided that the Borrower will be permitted to consummate Project Garnet
without the consent of the Required Lenders provided that Net Cash Proceeds
arising therefrom are applied in compliance with Section 2.10 and (ii) during
each Fiscal Year period thereafter does not exceed $3,000,000 (provided that
with respect to the Fiscal Year ending December 31, 2019, such period shall
commence on and after July 1, 2019), (C) at least 75% of the consideration for
such Disposition consists of cash and (D) the purchase price for such property
shall be paid to such Loan Party or such Subsidiary in cash and any Investments
permitted by Section 6.04(j)."
(r)    Section 6.03(a)(xi) of the Credit Agreement is hereby amended and
restated in its entirety by deleting the text thereof and replacing it with the
following:
"(xi) any Loan Party and any Subsidiary may also Dispose of assets with a book
value that, together with the book value of all other property of the Loan
Parties and its Subsidiaries previously Disposed of as permitted by this Section
6.03(a)(xi), does not exceed $5,000,000 in the aggregate since the Sixth
Amendment Effective Date; and"
(s)    Section 6.04(b) of the Credit Agreement is hereby amended and restated in
its entirety by deleting the text thereof and replacing it with the following:
"(b) (i) Permitted Acquisitions that are not funded with funds or Indebtedness
of the Operating Company or any of its Subsidiaries; (ii) Permitted
Acquisitions, the consideration for which is solely in the form of Equity
Interests of the Partnership or net cash proceeds of Equity Interests of the
Partnership and (iii) Permitted Acquisitions to which the requirements of clause
(g) of the definition thereof do not apply in accordance with the terms
thereof;".
(t)    Section 6.04(c) of the Credit Agreement is hereby amended by replacing
the only instance of the amount "$1,000,000" with "$500,000".
(u)    Section 6.04(g) of the Credit Agreement is hereby amended by replacing
the only instance of the amount "$500,000" with "$250,000".
(v)    Section 6.04(h) of the Credit Agreement is hereby amended and restated in
its entirety by deleting the text thereof and replacing it with the following:
"(h)    Investments existing on the Sixth Amendment Effective Date and set forth
on Schedule 6.04, as updated prior to or on the Sixth Amendment Effective Date;"
(w)    Section 6.04(s) of the Credit Agreement is hereby amended by replacing
the only instance of the amount "$5,000,000" with "$2,500,000".
(x)    Section 6.07 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


14



--------------------------------------------------------------------------------







"Restricted Payments. The Partnership will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Partnership may declare and
pay dividends and distributions with respect to its Equity Interests payable
solely in the form of additional Equity Interests that are not Disqualified
Equity Interests, (b) Subsidiaries may declare and pay dividends and
distributions ratably with respect to their Equity Interests, (c) as long as no
Event of Default exists or would result therefrom, the Partnership may (i)
declare and pay regularly scheduled quarterly distributions to its general and
limited partners pursuant to the Partnership Agreement as in effect on the
Effective Date; provided that at the time of declaration and of distribution
thereof on a pro forma basis after giving effect to the payment of such
distribution, (x) the Consolidated Leverage Ratio is no greater than 7.50:1.00
and (y) Revolving Credit Availability is equal to or exceeds $25,000,000, in
each case, as certified by a Responsible Officer, and (ii) pay amounts related
to the distribution equivalent rights granted to directors, officers, employees
or independent contractors of the General Partner, any Loan Party or any
Subsidiary under the Partnership’s equity incentive plans and (d) as long as no
Event of Default exists or would result therefrom, the Partnership may make
Restricted Payments the proceeds of which will be used to repurchase, retire, or
otherwise acquire the Equity Interests of the Partnership from directors,
officers, employees or independent contractors of the General Partner, any Loan
Party or any Subsidiary (or their estate, heirs, family member, spouse and/or
former spouse), in each case, in connection with the resignation, termination,
death or disability of any such directors, officers, employees or independent
contractors in an aggregate amount not to exceed $3,000,000 during any Fiscal
Year."


(y)    Section 6.06(a) of the Credit Agreement is hereby amended and restated in
its entirety by deleting the text thereof and replacing it with the following:
“(a) in the ordinary course of business at prices and on terms and conditions
not less favorable to the Partnership or such Subsidiary than could be obtained
on an arm’s length basis from unrelated third parties, provided that any
transaction approved by the conflicts committee of the Board of Directors of the
General Partner as being fair to the Partnership or its respective Subsidiary
shall be deemed to be entered at price and on terms and conditions not less
favorable to the Partnership or such Subsidiary than could be obtained on an
arm’s length basis from unrelated third parties,”
(z)    Section 6.10 of the Credit Agreement is hereby amended and restated in
its entirety by deleting the text thereof and replacing it with the following:
"Sale and Leaseback Transactions. The Partnership will not, nor shall it permit
any Subsidiary to, create, incur, assume or suffer to exist any obligations as
lessee for the rental or hire of real or personal property in connection with
any Sale and Leaseback Transaction except (a) the Sale and Leaseback
Transactions existing on the Sixth Amendment Effective Date and set forth in
Schedule 6.10, (b) so long as no Event of Default exists or would result
therefrom, (i) Permitted Sale and Leaseback Transactions and (ii) up to
$3,000,000 of other Sale and Leaseback Transactions since the Sixth Amendment
Effective Date."
(aa)    Section 6.12(a) of the Credit Agreement is hereby amended and restated
in its entirety by deleting the text thereof and replacing it with the
following:
"(a) Maximum Consolidated Secured Net Leverage Ratio. Commencing with the fiscal
quarter ending on June 30, 2018, the Partnership will not permit the
Consolidated Secured Net


15



--------------------------------------------------------------------------------





Leverage Ratio as of the last day of the period of four (4) consecutive fiscal
quarters ending with the fiscal quarter set forth below under the caption
"Fiscal Quarter" to be greater than the ratio set forth below under the caption
"Maximum Consolidated Secured Net Leverage Ratio" and corresponding to such
fiscal quarter:
Fiscal Quarter
Maximum Consolidated Secured Net Leverage Ratio
June 30, 2018
5.75:1.00
September 30, 2018
5.75:1.00
December 31, 2018
5.50:1.00
March 31, 2019
5.00:1.00
June 30, 2019
5.00:1.00
September 30, 2019
5.00:1.00
December 31, 2019
5.00:1.00
March 31, 2020
4.50:1.00
June 30, 2020
4.50:1.00
September 30, 2020
4.50:1.00
December 31, 2020
4.50:1.00

"
(bb)    Section 6.12(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows: "Reserved."
(cc)    Section 6.12(c) of the Credit Agreement is hereby amended and restated
in its entirety by deleting the text thereof and replacing it with the
following:
"(c) Minimum Consolidated Fixed Charge Coverage Ratio.
The Partnership will not permit the Consolidated Fixed Charge Coverage Ratio as
of the last day of the period of four (4) consecutive fiscal quarters ending
with the fiscal quarter set forth below under the caption "Fiscal Quarter" to be
less than the ratio set forth below under the caption "Minimum Consolidated
Fixed Charge Coverage Ratio" and corresponding to such fiscal quarter:


16



--------------------------------------------------------------------------------





Fiscal Quarter
Minimum Consolidated Fixed Charge Coverage Ratio
March 31, 2018
1.00:1.00
June 30, 2018
1.00:1.00
September 30, 2018
1.00:1.00
December 31, 2018
1.00:1.00
March 31, 2019
1.10:1.00
June 30, 2019
1.10:1.00
September 30, 2019
1.10:1.00
December 31, 2019
1.10:1.00
March 31, 2020
1.20:1.00
June 30, 2020
1.20:1.00
September 30, 2020
1.20:1.00
December 31, 2020
1.20:1.00

"
(dd)    Article IX of the Credit Agreement is hereby supplemented with Section
9.21 that shall read as follows:
“Non-Business Days. Subject to provisions of Section 2.18(a), if any action to
be taken by the Partnership or any of its Subsidiaries hereunder shall come due
on a day other than a Business Day, such action shall be deemed timely taken if
taken on the next following Business Day.”
(ee)    Each of Exhibit B and Exhibit C to the Credit Agreement (along with each
description related to such exhibits under the caption “Table of Contents” in
the Credit Agreement) is hereby amended and restated in its entirety to read as
follows: "Reserved."
(ff)    Schedule 1 to Compliance Certificate in Exhibit F of the Credit
Agreement is hereby amended and restated in its entirety by deleting the text
thereof and replacing it with the form of Compliance Certificate set forth in
Schedule 3 hereto.
(gg)    Schedule 2.01 of the Credit Agreement is hereby amended and restated in
its entirety by deleting the text thereof and replacing it with Schedule 6
hereto.
(hh)    Exhibit I to the Credit Agreement is hereby amended and restated in its
entirety by deleting the text thereof and replacing it with the form of
Borrowing Base Certificate set forth in Schedule 8 hereto.
(ii)    New Schedules 1.01(c) and 1.01(d) of the Credit Agreement are hereby
inserted in the form of Schedule 4 and Schedule 5 hereto, respectively.
(jj)    Schedule 6.04 of the Credit Agreement is hereby amended and restated in
its entirety by deleting the text thereof and replacing it with the text set
forth in Schedule 7 hereto.
3.    Conditions Precedent. The waiver of the Specified Events of Default set
forth in Section 1 and the amendments to the Credit Agreement set forth in
Section 2 shall become effective upon the satisfaction of the following
conditions precedent (including, without limitation, that each document to be
received by the Administrative Agent shall be in form and substance satisfactory
to the Administrative Agent) (such date, the “Sixth Amendment Effective Date”):


17



--------------------------------------------------------------------------------







(a)    receipt by the Administrative Agent of this Amendment and Waiver, duly
executed and delivered by the Borrowers and the Required Lenders;
(b)    receipt by the Administrative Agent of a reaffirmation of guaranty and
security, substantially in the form attached as Schedule 1 hereto, duly executed
and delivered by each Guarantor;
(c)    each of the representations and warranties made by the Borrowers in
Section 6 hereof shall be true and correct in all material respects on and as of
the Sixth Amendment Effective Date with the same force and effect as if made on
and as of the Sixth Amendment Effective Date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), and the Administrative Agent shall have received a certificate
of a Responsible Officer to that effect, dated the Sixth Amendment Effective
Date; provided, that to the extent any such representation or warranty
specifically refers to an earlier date, such representation and warranty was
true and correct in all material respects on and as of such earlier date;
provided, further, that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” or similar language was true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates;
(e)    the Administrative Agent shall have received on or before the Sixth
Amendment Effective Date, for the account of each Lender that consents to this
Amendment and Waiver, a waiver fee in an amount equal to 37.5 bps of such
Lender's Revolving Commitment (as determined after giving effect to the
amendments under this Amendment and Waiver) and all other fees and expenses due
and payable pursuant to this Amendment and Waiver and other Loan Documents,
including, without limitation, fees and expenses of Hunton Andrews Kurth LLP,
FTI Consulting Inc. and Freshfields Bruckhaus Deringer US LLP; and
(f)    receipt by the Administrative Agent of satisfactory opinions of the Loan
Parties’ counsel delivered to the Administrative Agent and the Lenders in form
and substance satisfactory to the Administrative Agent.
4.    Additional Covenants. To induce the Administrative Agent and the Lenders
to enter into the Amendment and Waiver, each Borrower will agree to comply with
the following covenants, and any failure to comply will be deemed an Event of
Default under Article VII, clause (d) of the Credit Agreement:
(a)    delivery of the Borrower's audited consolidated balance sheet and related
statements of income or operations, shareholders’ equity or partners’ capital
and cash flows as of the end of and for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by Deloitte & Touche LLP or other independent public accountants reasonably
acceptable to the Administrative Agent, for the Fiscal Year ended December 31,
2017 by no later than June 30, 2018;
(b)    delivery of the Borrower's consolidated balance sheet and related
statements of income or operations, shareholders’ equity or partners’ capital
and cash flows all certified by a Financial Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Partnership and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, (a) for the fiscal quarter ended
March 31, 2018 by no later than 60 days after the filing of the Partnership's
Annual Report on Form 10-K for the Fiscal Year ended December 31, 2017 and (b)
for the fiscal quarter ended June 30, 2018 by no later than 105 days after the
filing of the Partnership's Annual Report on Form 10-K for the Fiscal Year ended
December 31, 2017;


18



--------------------------------------------------------------------------------





(c)     delivery of a Perfection Certificate in the form of Schedule 2 attached
hereto by no later than 90 days after the Sixth Amendment Effective Date (which
date may be extended by the Administrative Agent in its reasonable discretion);
(d)    completion of actions reasonably requested by the Administrative Agent to
perfect existing collateral and required for the granting and perfection of a
security interest in all unencumbered assets (other than Excluded Property) not
prohibited by law, regulation or contract in effect as of the date hereof, in
each case, as soon as practicable but in no event later than a date determined
by the Administrative Agent in its reasonable discretion after review of the
Perfection Certificate (which date may also be extended by the Administrative
Agent in its reasonable discretion);
(e)    the Borrower will use commercially reasonable efforts to cooperate in
completing the delivery of appraisals for the top 40 revenue generating
properties in the portfolio of the Partnership and its Subsidiaries by no later
than July 15, 2018; and
(f)    the Borrower will use commercially reasonable efforts to consummate the
Dispositions yielding Net Cash Proceeds in an amount no less than $12,000,000
and application of Net Cash Proceeds from such Dispositions pursuant to Section
2.10(d) of the Credit Agreement by no later than June 30, 2019.
5.    Consent, Acknowledgement and Reaffirmation of Indebtedness and Liens. By
its execution hereof, each Loan Party, in its capacity under each of the Loan
Documents to which it is a party (including the capacities of debtor, guarantor,
grantor and pledgor, as applicable, and each other similar capacity, if any, in
which such party has granted Liens on all or any part of its properties or
assets, or otherwise acts as an accommodation party, guarantor, indemnitor or
surety with respect to all or any part of the Secured Obligations), hereby:
(a)    expressly consents to the amendments and modifications to the Credit
Agreement effected hereby;
(b)    expressly confirms and agrees that, notwithstanding the effectiveness of
this Amendment and Waiver, each Loan Document to which it is a party is, and all
of the obligations and liabilities of such Loan Party to the Administrative
Agent, the Lenders and each other Secured Party contained in the Loan Documents
to which it is a party (in each case, as amended and modified by this Amendment
and Waiver), are and shall continue to be, in full force and effect and are
hereby reaffirmed, ratified and confirmed in all respects and, without limiting
the foregoing, agrees to be bound by and abide by and operate and perform under
and pursuant to and comply fully with all of the terms, conditions, provisions,
agreements, representations, undertakings, warranties, indemnities, guaranties,
grants of security interests and covenants contained in the Loan Documents;
(c)    to the extent such party has granted Liens or security interests on any
of its properties or assets pursuant to any of the Loan Documents to secure the
prompt and complete payment, performance and/or observance of all or any part of
its Secured Obligations to the Administrative Agent, the Lenders, and/or any
other Secured Party, acknowledges, ratifies, remakes, regrants, confirms and
reaffirms without condition, all Liens and security interests granted by such
Loan Party to the Administrative Agent for their benefit and the benefit of the
Lenders, pursuant to the Credit Agreement and the other Loan Documents, and
acknowledges and agrees that all of such Liens and security interests are
intended and shall be deemed and construed to continue to secure the Secured
Obligations under the Loan Documents, as amended, restated, supplemented or
otherwise modified and in effect from time to time, including but not limited
to, the Loans made or Letters of Credit issued under the Credit Agreement to the
Borrower and/or the other Loan Parties


19



--------------------------------------------------------------------------------





under the Credit Agreement, and all extensions renewals, refinancings,
amendments or modifications of any of the foregoing;
(d)    agrees that this Amendment and Waiver shall in no manner impair or
otherwise adversely affect any of the Liens and security interests granted in or
pursuant to the Loan Documents; and
(e)    acknowledges and agrees that (i) the Guaranty (as defined in the Guaranty
and Collateral Agreement) and any obligations incurred thereunder, have been
provided in exchange for “reasonably equivalent value” (as such term is used
under Title 11 of the United States Code (11 U.S.C. 101 et seq.) and applicable
state fraudulent transfer laws) and “fair consideration” (as such term is used
under applicable state fraudulent conveyance laws) and (ii) each grant or
perfection of a Lien or security interest on any Collateral provided in
connection with Loan Documents, this Amendment and Waiver and/or any
negotiations with the Administrative Agent and/or the Lenders in connection with
a negotiated amendment is intended to constitute, and does constitute, a
“contemporaneous exchange for new value” (as such term is used under Title 11 of
the United States Code (11 U.S.C. 101 et seq.)).
6.    Representations, Warranties, Covenants and Acknowledgments. To induce the
Administrative Agent and the Lenders to enter into this Amendment and Waiver,
each Borrower hereby:
(a)    represents and warrants that (i) as of the Sixth Amendment Effective
Date, after giving effect to this Amendment and Waiver, the representations and
warranties of such Borrower set forth in the Credit Agreement and the other Loan
Documents (after giving effect to the waiver of the Specified Events of Default)
are true and correct in all material respects on and as of the Sixth Amendment
Effective Date; provided, that to the extent any such representation or warranty
specifically refers to an earlier date, such representation and warranty was
true and correct in all material respects on and as of such earlier date;
provided, further, that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” or similar language was true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, (ii) as of the Sixth Amendment Effective Date, after
giving effect to this Amendment and Waiver, no Default or Event of Default has
occurred and is continuing, (iii) the execution and delivery of this Amendment
and Waiver is within each Borrower’s organizational powers and has been duly
authorized by all necessary organizational actions and, if required, actions by
equity holders and (iv) this Amendment and Waiver has been duly executed and
delivered by such Borrower and constitutes a legal, valid and binding obligation
of such Borrower, enforceable in accordance with its terms, subject to
applicable Debtor Relief Laws and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;
(b)    acknowledges and agrees that (i) this Amendment and Waiver is not
intended, and should not be construed, except as expressly set forth herein, as
an amendment of, or any kind of waiver or consent related to, the Credit
Agreement or the other Loan Documents, (ii) this Amendment and Waiver shall not
represent a consent or waiver related to any future actions of any Borrower or
any Subsidiary and (iii) except as expressly set forth in this Amendment and
Waiver, the Administrative Agent and each Lender reserves all of their
respective rights pursuant to the Credit Agreement and the other Loan Documents;
(c)    further acknowledges and agrees that the Administrative Agent’s and the
Lenders’ agreement to waive the specific matters addressed in this Amendment and
Waiver, do not and shall not create (nor shall any Borrower or any Subsidiary
rely upon the existence of or claim or assert that there exists) any obligation
of the Administrative Agent or any Lender to consider or agree to any further
waivers, consents or amendments and, in the event that the Administrative Agent
or any Lender subsequently agrees to consider any further waivers, consents or
amendments, neither this Amendment and Waiver nor any other conduct of the


20



--------------------------------------------------------------------------------





Administrative Agent or any Lender shall be of any force or effect on the
Administrative Agent’s or any Lender’s consideration or decision with respect to
any such requested waiver, consent or amendment;
(d)    further acknowledges and agrees that this Amendment and Waiver shall be
deemed a Loan Document for all purposes under the Credit Agreement and the other
Loan Documents;
(e)    (i) further acknowledges and agrees that, after giving effect to this
Amendment and Waiver, no right of offset, recoupment, defense, counterclaim,
claim, cause of action or objection in favor of any Borrower against the
Administrative Agent or any Lender exists as of the Sixth Amendment Effective
Date arising out of or with respect to this Amendment and Waiver, the Credit
Agreement or any other Loan Document and (ii) expressly waives any setoff,
counterclaim, recoupment, defense or other right that such Loan Party has
against the Administrative Agent as of the Sixth Amendment Effective Date, any
Lender or any of their respective affiliates, whether in connection with this
Amendment and Waiver, the Credit Agreement and the other Loan Documents, the
transactions contemplated by this Amendment and Waiver or the Credit Agreement
and the Loan Documents, or any agreement or instrument relating thereto;
(f)    each of the Borrower and the other Loan Parties hereby jointly and
severally agrees, on demand, to reimburse the Administrative Agent and the
Lenders, to the extent required under Section 9.03 of the Credit Agreement, for
all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and the Lenders related to or in connection with this
Amendment and Waiver and any documents, agreements or instruments referred to
herein, including, without limitation, the reasonable fees and documented
out-of-pocket expenses of Hunton Andrews Kurth LLP, FTI Consulting Inc. and
Freshfields Bruckhaus Deringer US LLP, and any consultants, attorneys or other
professionals retained by the Administrative Agent and/or the Lenders in
connection with the Loan Documents, including without limitation, in connection
with the negotiation and preparation of this Amendment and Waiver, the
enforcement of their rights and remedies under this Amendment and Waiver,
whether or not incurred prior to the date of this Amendment and Waiver. All such
fees, costs and expenses shall constitute Secured Obligations under the Credit
Agreement secured by the Collateral under the Collateral Documents. Nothing in
this Amendment and Waiver shall be intended or construed to hold the
Administrative Agent, the Lenders or any other Secured Party liable or
responsible for any expense, liability or obligation of any kind or nature
whatsoever (including, without limitation, attorneys’ fees and expenses, other
professionals’ fees and expenses, wages, salaries, payroll taxes, withholdings,
benefits or other amounts payable by or on behalf of the Loan Parties); and
(g)    as of the date hereof, all Liens, security interests, assignments and
pledges encumbering the Collateral, created pursuant to and/or referred to in
the Credit Agreement or the other Loan Documents, are valid, enforceable, duly
perfected to the extent required by such documents, non-avoidable, first
priority liens, security interests, assignments and pledges (subject to Liens
permitted by Section 6.02 of the Credit Agreement), continue unimpaired, are in
full force and effect and secure and shall continue to secure all of the
obligations purported to be secured in the respective Loan Documents pursuant to
which such Liens were granted.
7.    Effect of Amendment and Waiver; Effect of Non-Compliance. Except as
expressly set forth herein, this Amendment and Waiver shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.


21



--------------------------------------------------------------------------------





8.    Release; Indemnitees.
(a)     By its execution hereof, each Loan Party (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any Loan
Party, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent, the Lenders and each of the other Secured Parties, and
the Administrative Agent’s, each Lenders’ and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter the “Lender Parties”),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, covenants, controversies,
damages, judgments, expenses, liens, claims of liens, claims of costs,
penalties, attorneys’ fees, or any other compensation, recovery or relief on
account of any liability, obligation, demand or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation, any
so called “lender liability” claims, claims for subordination (whether equitable
or otherwise), interest or other carrying costs, penalties, legal, accounting
and other professional fees and expenses and incidental, consequential and
punitive damages payable to third parties, or any claims arising under 11 U.S.C.
§§ 541-550 or any claims for avoidance or recovery under any other federal,
state or foreign law equivalent), whether known or unknown, fixed or contingent,
joint and/or several, secured or unsecured, due or not due, primary or
secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, existing on or before the Sixth Amendment Effective
Date or which may have accrued on or before such date against any of the Lender
Parties under the Credit Agreement or any of the other Loan Documents, whether
held in a personal or representative capacity, and which are based on any act,
fact, event or omission or other matter, cause or thing occurring at or from any
time prior to and including the date hereof, in all cases of the foregoing in
any way, directly or indirectly arising out of, connected with or relating to
the Credit Agreement or any other Loan Document and the transactions
contemplated thereby, and all other agreements, certificates, instruments and
other documents and statements (whether written or oral) related to any of the
foregoing (each, a “Claim” and collectively, the “Claims”), in each case, other
than Claims arising from Lender Parties’ gross negligence, bad faith, fraud, or
willful misconduct. Each Releasing Party further stipulates and agrees with
respect to all Claims, that it hereby waives, to the fullest extent permitted by
applicable law, any and all provisions, rights, and benefits conferred by any
applicable U.S. federal or state law, or any principle of common law, that would
otherwise limit a release or discharge of any unknown Claims pursuant to this
Section 8.
(b)    By its execution hereof, each Loan Party hereby (i) acknowledges and
confirms that as of the Sixth Amendment Effective Date there are no existing
defenses, claims, subordinations (whether equitable or otherwise), counterclaims
or rights of recoupment or setoff against the Administrative Agent, the Lenders
or any other Secured Parties in connection with the Secured Obligations or in
connection with the negotiation, preparation, execution, performance or any
other matters relating to the Credit Agreement, the other Loan Documents or this
Amendment and Waiver and (ii) expressly waives any setoff, counterclaim,
recoupment, defense or other right that such Loan Party has against the
Administrative Agent, any Lender or any of their respective affiliates as of the
Sixth Amendment Effective Date, whether in connection with this Amendment and
Waiver, the Credit Agreement and the other Loan Documents, the transactions
contemplated by this Amendment and Waiver or the Credit Agreement and the Loan
Documents, or any agreement or instrument relating thereto.


22



--------------------------------------------------------------------------------





(c)    Each Releasing Party hereby further agrees to indemnify and hold the
Releasees harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any Person, including, without limitation,
officers, directors, agents, trustees, creditors, partners or shareholders of
any Borrower or any parent, Subsidiary or Affiliate of any Borrower, whether
threatened or initiated, asserting any claim for legal or equitable remedy under
any statutes, regulation or common law principle arising from or in connection
with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of this Amendment and Waiver; provided that such
indemnity shall not, as to any Releasee, be available to the extent that such
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
expenses or disbursements (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Releasee or (y) arise out
of claims or disputes between two or more Releasees (other than with respect to
a Releasee acting in its capacity as Administrative Agent, Joint Lead Arranger,
Syndication Agent, Co‐Documentation Agent, Issuing Bank or similar role) and
that does not involve an act or omission by any Loan Party or any Subsidiary.
The foregoing indemnity shall survive the payment in full of the Obligations and
the termination of this Amendment and Waiver, the Credit Agreement and the other
Loan Documents.
9.    Lender Acknowledgment. Each Lender that has signed this Amendment and
Waiver shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required hereunder to be consented
to or approved by or acceptable or satisfactory to a Lender, unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Sixth Amendment Effective Date specifying its objection thereto.
10.    Miscellaneous.
(a)    Counterparts; Integration; Effectiveness. This Amendment and Waiver may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment and Waiver,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to the terms of Section 3 of this Amendment and Waiver, this
Amendment and Waiver shall become effective when it shall have been executed by
the Borrower, the Administrative Agent and the Required Lenders and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto,
the Lenders and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Amendment and Waiver by telecopy,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment and Waiver. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Amendment and Waiver and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


23



--------------------------------------------------------------------------------





(b)    Successors and Assigns. This Amendment and Waiver shall be binding upon
the Borrowers, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Borrowers, the
Lenders and the Administrative Agent and the respective successors and assigns
of the Borrowers, the Lenders and the Administrative Agent.
(c)    Severability. Any provision of this Amendment and Waiver held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
(d)    References. All references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement
and each reference to the “Credit Agreement”, (or the defined term “Agreement”,
“thereunder”, “thereof” of words of like import referring to the Credit
Agreement) in the other Loan Documents shall mean and be a reference to the
Credit Agreement as amended hereby and giving effect to the amendments contained
in this Amendment and Waiver.
(e)    Accounting Terms. Pursuant to Section 1.04 of the Credit Agreement, the
Administrative Borrower hereby notifies the Administrative Agent (and receipt of
such notice is hereby acknowledged by the Administrative Agent) that the
Administrative Borrower requests an amendment to (x) the definition of
“Consolidated Leverage Ratio” solely to the extent it is used for the purposes
of clause (iv) of the definition of “Applicable Rate” and the definition of
“Leverage Trigger Event” or any component definition used in determination of
Consolidated Leverage Ratio in such case (in each case calculated in accordance
with the Credit Agreement as in effect immediately prior to the Sixth Amendment
Effective Date and without regard to the amendments effected pursuant to the
Sixth Amendment) and (y) the definition of “Eligible Accounts” to eliminate the
effect of application of Topic 606, Revenue from Contracts with Customers, of
the Financial Accounting Standards Board’s (FASB) Accounting Standards
Codification (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect). In accordance with
Section 1.04 of the Credit Agreement, until the notice set forth in the first
sentence of this Section 10(e) is withdrawn by the Administrative Borrower or
the abovementioned provisions are amended, (a) the definition of “Consolidated
Leverage Ratio” (to the extent it is used for the purposes of clause (iv) of the
definition of “Applicable Rate” and the definition of “Leverage Trigger Event”),
any component definition used in determination of Consolidated Leverage Ratio in
such case (in each case calculated in accordance with the Credit Agreement as in
effect immediately prior to the Sixth Amendment Effective Date and without
regard to the amendments effected pursuant to the Sixth Amendment and (b) the
definition of “Eligible Accounts” shall be interpreted on the basis of GAAP as
in effect and applied immediately before the changes set forth in the first
sentence of this Section 10(e) became effective.
(f)    Governing Law. THIS AND AMENDMENT AND WAIVER AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND WAIVER AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(g)    Entire Agreement. This Amendment and Waiver, the Credit Agreement
(including giving effect to the amendments set forth in Section 2 above), and
the other Loan Documents (collectively, the “Relevant Documents”), set forth the
entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersede any prior negotiations and agreements among
the parties relating to such subject matter. No promise, condition,
representation or warranty, express or implied, not set forth in


24



--------------------------------------------------------------------------------





the Relevant Documents shall bind any party hereto, and no such party has relied
on any such promise, condition, representation or warranty. Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment and Waiver
may be changed, modified, waived or canceled orally or otherwise, except in
writing and in accordance with Section 9.02 of the Credit Agreement.
(h)    Full Force and Effect of Credit Agreement. This Amendment and Waiver is a
Loan Document (and the Borrower and the other Loan Parties agree that the
“Secured Obligations” secured by the Collateral shall include any and all
obligations of the Loan Parties under this Amendment and Waiver). Except as
expressly modified hereby, all terms and provisions of the Credit Agreement and
all other Loan Documents remain in full force and effect and nothing contained
in this Amendment and Waiver shall in any way impair the validity or
enforceability of the Credit Agreement or the Loan Documents, or alter, waive,
annul, vary, affect, or impair any provisions, conditions, or covenants
contained therein or any rights, powers, or remedies granted therein. This
Amendment and Waiver shall not constitute a modification of the Credit Agreement
or any of the other Loan Documents or a course of dealing with Administrative
Agent or the Lenders at variance with the Credit Agreement or the other Loan
Documents such as to require further notice by Administrative Agent or any
Lender to require strict compliance with the terms of the Credit Agreement and
the other Loan Documents in the future, except in each case as expressly set
forth herein. The Borrower acknowledges and expressly agrees that Administrative
Agent and the Lenders reserve the right to, and do in fact, require strict
compliance with all terms and provisions of the Credit Agreement and the other
Loan Documents (subject to any qualifications set forth therein), as amended
herein.
(i)    Jurisdiction. Each Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment and Waiver, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Amendment and Waiver or any other Loan Document
shall affect any right that the Administrative Agent, the Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Amendment and Waiver or any other Loan Document against any Borrower or its
properties in the courts of any jurisdiction.
(j)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment and Waiver or any other Loan
Document in any court referred to in Section 10(i). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(k)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND WAIVER OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY


25



--------------------------------------------------------------------------------





HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING AMENDMENT AND WAIVER
AND (2)  ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AMENDMENT AND WAIVER BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10(k).
(l)    Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Amendment and Waiver and shall not affect
the construction of, or be taken into consideration in interpreting, this
Amendment and Waiver.
(m)    Amendments.  This Amendment and Waiver may be amended, supplemented or
otherwise modified as set forth in Section 9.02 of the Credit Agreement.
[remainder of page intentionally blank]






26



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed by their respective authorized officers as of the day and year
first above written.
Administrative Borrower:


STONEMOR OPERATING LLC


By:    /s/ Mark L. Miller    
Name:     Mark L. Miller
Title:    Chief Financial Officer and Senior Vice President
Partnership:


STONEMOR PARTNERS L.P.
By: STONEMOR GP LLC, as its General Partner






By:    /s/ Mark L. Miller    
Name:     Mark L. Miller
Title:    Chief Financial Officer and Senior Vice President    







--------------------------------------------------------------------------------






Alleghany Memorial Park Subsidiary, Inc.
Altavista Memorial Park Subsidiary, Inc.
Arlington Development Company
Augusta Memorial Park Perpetual Care Company
Birchlawn Burial Park Subsidiary, Inc.
Bronswood Cemetery, Inc.
Cedar Hill Funeral Home, Inc.
Cemetery Investments Subsidiary, Inc.
Chapel Hill Associates, Inc.
Chapel Hill Funeral Home, Inc.
Columbia Memorial Park Subsidiary, Inc.
Cornerstone Family Insurance Services, Inc.
Cornerstone Family Services of New Jersey, Inc.
Cornerstone Family Services of West Virginia Subsidiary, Inc.
Covenant Acquisition Subsidiary, Inc.
Covington Memorial Funeral Home, Inc.
Covington Memorial Gardens, Inc.
Eloise B. Kyper Funeral Home, Inc.
Forest Lawn Gardens, Inc.
Forest Lawn Memory Gardens, Inc.
Forest Lawn Memorial Chapel, Inc.
Glen Haven Memorial Park Subsidiary, Inc.
Henry Memorial Park Subsidiary, Inc.
KIRIS Subsidiary, Inc.
Kirk & Nice, Inc.
Kirk & Nice Suburban Chapel, Inc.
Lakewood/Hamilton Cemetery Subsidiary, Inc.
Lakewood Memory Gardens South Subsidiary, Inc.
Laurel Hill Memorial Park Subsidiary, Inc.
Laurelwood Holding Company
Legacy Estates, Inc.
Loewen [Virginia] Subsidiary, Inc.
Lorraine Park Cemetery Subsidiary, Inc.


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Borrowers


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





Modern Park Development Subsidiary, Inc.
Oak Hill Cemetery Subsidiary, Inc.
Osiris Holding Finance Company
Osiris Holding of Maryland Subsidiary, Inc.
Osiris Holding of Rhode Island Subsidiary, Inc.
Osiris Management, Inc.
Osiris Telemarketing Corp.
Perpetual Gardens.Com, Inc.
Prince George Cemetery Corporation
PVD Acquisitions Subsidiary, Inc.
Rockbridge Memorial Gardens Subsidiary Company
Rose Lawn Cemeteries Subsidiary, Incorporated
Roselawn Development Subsidiary Corporation
Russell Memorial Cemetery Subsidiary, Inc.
Shenandoah Memorial Park Subsidiary, Inc.
Sierra View Memorial Park
Southern Memorial Sales Subsidiary, Inc.
Springhill Memory Gardens Subsidiary, Inc.
Stephen R. Haky Funeral Home, Inc.
Star City Memorial Sales Subsidiary, Inc.
Stitham Subsidiary, Incorporated
StoneMor Alabama Subsidiary, Inc.
StoneMor California, Inc.
StoneMor California Subsidiary, Inc.
StoneMor Georgia Subsidiary, Inc.
StoneMor Hawaii Subsidiary, Inc.
StoneMor North Carolina Funeral Services, Inc.
StoneMor Ohio Subsidiary, Inc.
StoneMor Puerto Rico Cemetery and Funeral, Inc.
StoneMor Tennessee Subsidiary, Inc.
StoneMor Washington, Inc.
Sunset Memorial Gardens Subsidiary, Inc.
Sunset Memorial Park Subsidiary, Inc.
Temple Hill Subsidiary Corporation
The Valhalla Cemetery Subsidiary Corporation
Virginia Memorial Service Subsidiary Corporation
W N C Subsidiary, Inc.
Wicomico Memorial Parks Subsidiary, Inc.
Willowbrook Management Corp.


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Borrowers


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





Alleghany Memorial Park LLC
Altavista Memorial Park LLC
Birchlawn Burial Park LLC
CMS West LLC
CMS West Subsidiary LLC
Cemetery Investments LLC
Cemetery Management Services, L.L.C.
Cemetery Management Services of Ohio, L.L.C.
Columbia Memorial Park LLC
Cornerstone Family Services of West Virginia LLC
Cornerstone Funeral and Cremation Services LLC
Covenant Acquisition LLC
Glen Haven Memorial Park LLC
Henlopen Memorial Park LLC
Henlopen Memorial Park Subsidiary LLC
Henry Memorial Park LLC
Juniata Memorial Park LLC
KIRIS LLC
Lakewood/Hamilton Cemetery LLC
Lakewood Memory Gardens South LLC
Laurel Hill Memorial Park LLC
Loewen [Virginia] LLC
Lorraine Park Cemetery LLC
Modern Park Development LLC
Oak Hill Cemetery LLC
Osiris Holding of Maryland LLC
Osiris Holding of Pennsylvania LLC
Osiris Holding of Rhode Island LLC
Plymouth Warehouse Facilities LLC
PVD Acquisitions LLC
Rolling Green Memorial Park LLC
Rockbridge Memorial Gardens LLC
Rose Lawn Cemeteries LLC
Roselawn Development LLC
Russell Memorial Cemetery LLC
Shenandoah Memorial Park LLC
Southern Memorial Sales LLC
Springhill Memory Gardens LLC
Star City Memorial Sales LLC
Stitham LLC


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Borrowers


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





StoneMor Alabama LLC
StoneMor Arkansas Subsidiary LLC
StoneMor Cemetery Products LLC
StoneMor Colorado LLC
StoneMor Colorado Subsidiary LLC
StoneMor Georgia LLC
StoneMor Hawaiian Joint Venture Group LLC
StoneMor Hawaii LLC
StoneMor Holding of Pennsylvania LLC
StoneMor Illinois LLC
StoneMor Illinois Subsidiary LLC
StoneMor Indiana LLC
StoneMor Indiana Subsidiary LLC
StoneMor Iowa LLC
StoneMor Iowa Subsidiary LLC
StoneMor Kansas LLC
StoneMor Kansas Subsidiary LLC
StoneMor Kentucky LLC
StoneMor Kentucky Subsidiary LLC
StoneMor Michigan LLC
StoneMor Michigan Subsidiary LLC
StoneMor Mississippi LLC
StoneMor Mississippi Subsidiary LLC
StoneMor Missouri LLC
StoneMor Missouri Subsidiary LLC
StoneMor North Carolina LLC
StoneMor North Carolina Subsidiary LLC
StoneMor Ohio LLC
StoneMor Oklahoma LLC
StoneMor Oklahoma Subsidiary LLC
StoneMor Oregon LLC
StoneMor Oregon Subsidiary LLC
StoneMor Pennsylvania LLC
StoneMor Pennsylvania Subsidiary LLC
StoneMor Puerto Rico LLC
StoneMor Puerto Rico Subsidiary LLC
StoneMor South Carolina LLC
StoneMor South Carolina Subsidiary LLC
StoneMor Washington Subsidiary LLC
StoneMor Wisconsin LLC
StoneMor Wisconsin Subsidiary LLC


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Borrowers


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





Sunset Memorial Gardens LLC
Sunset Memorial Park LLC
Temple Hill LLC
The Valhalla Cemetery Company LLC
Tioga County Memorial Gardens LLC
Virginia Memorial Service LLC
WNCI LLC
Wicomico Memorial Parks LLC
Woodlawn Memorial Park Subsidiary LLC


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Borrowers


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





Cornerstone Trust Management Services LLC


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of the above named
Borrower


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





StoneMor Florida LLC
StoneMor Florida Subsidiary LLC


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Borrowers


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
individually as a Lender and as the Administrative Agent



By:    /s/ Thomas Lawler    
Name:    Thomas Lawler
Title:    Vice President


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





CITIZENS BANK OF PENNSYLVANIA, as a Lender


By:    /s/ Dale R. Carr    
Name:    Dale R. Carr
Title:    Senior Vice President


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





TD BANK, N.A., as a Lender
    



By:    /s/ Katherine Brunelle    
Name:     Katherine Brunelle
Title:    V.P.


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





Raymond James Bank, N.A. , as a Lender



By:    /s/ H. Fred Coble, Jr.    
Name:     H. Fred Coble, Jr.
Title:    Managing Director


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender



By:    /s/ Daniel K. Reagle    
Name:     Daniel K. Reagle
Title:    Authorized Signer




Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





UNIVEST BANK AND TRUST CO., as a Lender



By:    /s/ Paul A. Pyfer    
Name:     Paul A. Pyfer
Title:    S.V.P.


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





CUSTOMERS BANK, as a Lender



By:    /s/ Eugene Kennedy    
Name:     Eugene Kennedy
Title:    Managing Director


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender



By:    /s/ Kent Nelson    
Name:     Kent Nelson
Title:    SVP


Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------





TRISTATE CAPITAL BANK, as a Lender



By:    /s/ Ellen Frank    
Name:     Ellen Frank
Title:    Senior Vice President




Signature Page to Sixth Amendment and Waiver to Credit Agreement
[StoneMor Operating LLC]

--------------------------------------------------------------------------------






SCHEDULE 1
REAFFIRMATION OF GUARANTY
June 12, 2018
In connection with that certain Credit Agreement dated as of August 4, 2016 (as
amended, the “Credit Agreement”; unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement) by and among STONEMOR OPERATING LLC, a Delaware limited liability
company (the “Administrative Borrower”), the other Borrowers party thereto, the
Lenders party thereto and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”), the
undersigned entered into that certain Guaranty and Collateral Agreement dated as
of August 4, 2016 or a supplement or joinder thereto (collectively, the
“Guaranty Agreement”) for the benefit of the Administrative Agent and the other
Secured Parties to guaranty the payment and performance of the Secured
Obligations pursuant to the terms of the Guaranty Agreement.
The undersigned now hereby (i) acknowledges the terms of the attached Sixth
Amendment and Waiver dated as of the date hereof by and among the Administrative
Borrower, the other Borrowers thereto, the Lenders party thereto and the
Administrative Agent, (ii) ratifies and reaffirms all of its obligations,
contingent or otherwise, under the Guaranty Agreement and each of the other Loan
Documents to which it is a party and (iii) ratifies and reaffirms each grant of
a Lien on its property made pursuant to the Loan Documents and confirms that
such Liens continue to secure the Secured Obligations under the Loan Documents,
subject to the terms thereof.
This reaffirmation and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this reaffirmation and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.


[remainder of page intentionally blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation of
Guaranty to be duly executed by their respective authorized officers as of the
day and year first above written.




Partnership:


STONEMOR PARTNERS L.P.
By: STONEMOR GP LLC, as its General Partner






By:    /s/ Mark L. Miller    
Name:     Mark L. Miller
Title:    Chief Financial Officer and Senior Vice President    
STONEMOR OPERATING LLC


By:    /s/ Mark L. Miller    
Name:     Mark L. Miller
Title:    Chief Financial Officer and Senior Vice President


Signature Page to Reaffirmation of Guaranty
[StoneMor Operating LLC]



--------------------------------------------------------------------------------






Alleghany Memorial Park Subsidiary, Inc.
Altavista Memorial Park Subsidiary, Inc.
Arlington Development Company
Augusta Memorial Park Perpetual Care Company
Birchlawn Burial Park Subsidiary, Inc.
Bronswood Cemetery, Inc.
Cedar Hill Funeral Home, Inc.
Cemetery Investments Subsidiary, Inc.
Chapel Hill Associates, Inc.
Chapel Hill Funeral Home, Inc.
Columbia Memorial Park Subsidiary, Inc.
Cornerstone Family Insurance Services, Inc.
Cornerstone Family Services of New Jersey, Inc.
Cornerstone Family Services of West Virginia Subsidiary, Inc.
Covenant Acquisition Subsidiary, Inc.
Covington Memorial Funeral Home, Inc.
Covington Memorial Gardens, Inc.
Eloise B. Kyper Funeral Home, Inc.
Forest Lawn Gardens, Inc.
Forest Lawn Memory Gardens, Inc.
Forest Lawn Memorial Chapel, Inc.
Glen Haven Memorial Park Subsidiary, Inc.
Henry Memorial Park Subsidiary, Inc.
KIRIS Subsidiary, Inc.
Kirk & Nice, Inc.
Kirk & Nice Suburban Chapel, Inc.
Lakewood/Hamilton Cemetery Subsidiary, Inc.
Lakewood Memory Gardens South Subsidiary, Inc.
Laurel Hill Memorial Park Subsidiary, Inc.
Laurelwood Holding Company
Legacy Estates, Inc.
Loewen [Virginia] Subsidiary, Inc.
Lorraine Park Cemetery Subsidiary, Inc.


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Grantors


Signature Page to Reaffirmation of Guaranty
[StoneMor Operating LLC]



--------------------------------------------------------------------------------





Modern Park Development Subsidiary, Inc.
Oak Hill Cemetery Subsidiary, Inc.
Osiris Holding Finance Company
Osiris Holding of Maryland Subsidiary, Inc.
Osiris Holding of Rhode Island Subsidiary, Inc.
Osiris Management, Inc.
Osiris Telemarketing Corp.
Perpetual Gardens.Com, Inc.
Prince George Cemetery Corporation
PVD Acquisitions Subsidiary, Inc.
Rockbridge Memorial Gardens Subsidiary Company
Rose Lawn Cemeteries Subsidiary, Incorporated
Roselawn Development Subsidiary Corporation
Russell Memorial Cemetery Subsidiary, Inc.
Shenandoah Memorial Park Subsidiary, Inc.
Sierra View Memorial Park
Southern Memorial Sales Subsidiary, Inc.
Springhill Memory Gardens Subsidiary, Inc.
Stephen R. Haky Funeral Home, Inc.
Star City Memorial Sales Subsidiary, Inc.
Stitham Subsidiary, Incorporated
StoneMor Alabama Subsidiary, Inc.
StoneMor California, Inc.
StoneMor California Subsidiary, Inc.
StoneMor Georgia Subsidiary, Inc.
StoneMor Hawaii Subsidiary, Inc.
StoneMor North Carolina Funeral Services, Inc.
StoneMor Ohio Subsidiary, Inc.
StoneMor Puerto Rico Cemetery and Funeral, Inc.
StoneMor Tennessee Subsidiary, Inc.
StoneMor Washington, Inc.
Sunset Memorial Gardens Subsidiary, Inc.
Sunset Memorial Park Subsidiary, Inc.
Temple Hill Subsidiary Corporation
The Valhalla Cemetery Subsidiary Corporation
Virginia Memorial Service Subsidiary Corporation
W N C Subsidiary, Inc.
Wicomico Memorial Parks Subsidiary, Inc.
Willowbrook Management Corp.


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Grantors


Signature Page to Reaffirmation of Guaranty
[StoneMor Operating LLC]



--------------------------------------------------------------------------------





Alleghany Memorial Park LLC
Altavista Memorial Park LLC
Birchlawn Burial Park LLC
CMS West LLC
CMS West Subsidiary LLC
Cemetery Investments LLC
Cemetery Management Services, L.L.C.
Cemetery Management Services of Ohio, L.L.C.
Columbia Memorial Park LLC
Cornerstone Family Services of West Virginia LLC
Cornerstone Funeral and Cremation Services LLC
Covenant Acquisition LLC
Glen Haven Memorial Park LLC
Henlopen Memorial Park LLC
Henlopen Memorial Park Subsidiary LLC
Henry Memorial Park LLC
Juniata Memorial Park LLC
KIRIS LLC
Lakewood/Hamilton Cemetery LLC
Lakewood Memory Gardens South LLC
Laurel Hill Memorial Park LLC
Loewen [Virginia] LLC
Lorraine Park Cemetery LLC
Modern Park Development LLC
Oak Hill Cemetery LLC
Osiris Holding of Maryland LLC
Osiris Holding of Pennsylvania LLC
Osiris Holding of Rhode Island LLC
Plymouth Warehouse Facilities LLC
PVD Acquisitions LLC
Rolling Green Memorial Park LLC
Rockbridge Memorial Gardens LLC
Rose Lawn Cemeteries LLC
Roselawn Development LLC
Russell Memorial Cemetery LLC
Shenandoah Memorial Park LLC
Southern Memorial Sales LLC
Springhill Memory Gardens LLC
Star City Memorial Sales LLC
Stitham LLC


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Grantors


Signature Page to Reaffirmation of Guaranty
[StoneMor Operating LLC]



--------------------------------------------------------------------------------





StoneMor Alabama LLC
StoneMor Arkansas Subsidiary LLC
StoneMor Cemetery Products LLC
StoneMor Colorado LLC
StoneMor Colorado Subsidiary LLC
StoneMor Georgia LLC
StoneMor Hawaiian Joint Venture Group LLC
StoneMor Hawaii LLC
StoneMor Holding of Pennsylvania LLC
StoneMor Illinois LLC
StoneMor Illinois Subsidiary LLC
StoneMor Indiana LLC
StoneMor Indiana Subsidiary LLC
StoneMor Iowa LLC
StoneMor Iowa Subsidiary LLC
StoneMor Kansas LLC
StoneMor Kansas Subsidiary LLC
StoneMor Kentucky LLC
StoneMor Kentucky Subsidiary LLC
StoneMor Michigan LLC
StoneMor Michigan Subsidiary LLC
StoneMor Mississippi LLC
StoneMor Mississippi Subsidiary LLC
StoneMor Missouri LLC
StoneMor Missouri Subsidiary LLC
StoneMor North Carolina LLC
StoneMor North Carolina Subsidiary LLC
StoneMor Ohio LLC
StoneMor Oklahoma LLC
StoneMor Oklahoma Subsidiary LLC
StoneMor Oregon LLC
StoneMor Oregon Subsidiary LLC
StoneMor Pennsylvania LLC
StoneMor Pennsylvania Subsidiary LLC
StoneMor Puerto Rico LLC
StoneMor Puerto Rico Subsidiary LLC
StoneMor South Carolina LLC
StoneMor South Carolina Subsidiary LLC
StoneMor Washington Subsidiary LLC
StoneMor Wisconsin LLC
StoneMor Wisconsin Subsidiary LLC


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Grantors


Signature Page to Reaffirmation of Guaranty
[StoneMor Operating LLC]



--------------------------------------------------------------------------------





Sunset Memorial Gardens LLC
Sunset Memorial Park LLC
Temple Hill LLC
The Valhalla Cemetery Company LLC
Tioga County Memorial Gardens LLC
Virginia Memorial Service LLC
WNCI LLC
Wicomico Memorial Parks LLC
Woodlawn Memorial Park Subsidiary LLC


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Grantors


Signature Page to Reaffirmation of Guaranty
[StoneMor Operating LLC]



--------------------------------------------------------------------------------





Cornerstone Trust Management Services LLC


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Grantor


Signature Page to Reaffirmation of Guaranty
[StoneMor Operating LLC]



--------------------------------------------------------------------------------





StoneMor Florida LLC
StoneMor Florida Subsidiary LLC


By: /s/ Mark L. Miller    
Name: Mark L. Miller
Title: Chief Financial Officer and Senior Vice President of each of the above
named Grantors


Signature Page to Reaffirmation of Guaranty
[StoneMor Operating LLC]



--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent



By:    /s/ Thomas Lawler    
Name:    Thomas Lawler
Title:    Vice President




Signature Page to Reaffirmation of Guaranty
[StoneMor Operating LLC]



--------------------------------------------------------------------------------






SCHEDULE 2
FORM OF PERFECTION CERTIFICATE





--------------------------------------------------------------------------------




FORM OF PERFECTION CERTIFICATE


Reference is made to (i) Credit Agreement, dated as of August 4, 2016, as
amended by First Amendment to Credit Agreement, dated as of March 15, 2017, as
further amended by Second Amendment and Limited Waiver to Credit Agreement,
dated as of July 26, 2017, as further amended by Third Amendment and Limited
Waiver to Credit Agreement, dated as of August 16, 2017, as further amended by
Fourth Amendment to Credit Agreement, dated as of September 29, 2017 and as
further amended by Fifth Amendment to Credit Agreement, dated as of September
29, 20171(as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among StoneMor Operating LLC (the
“Administrative Borrower”), the other borrowers party thereto (collectively with
the Administrative Borrower, the “Borrowers”), the lenders party thereto from
time to time (the “Lenders”), Capital One, National Association, as
administrative agent, issuing bank and swingline lender (the “Administrative
Agent”), Citizens Bank of Pennsylvania, as syndication agent and TD Bank, N.A.
and Raymond James Bank, N.A., as co-documentation agents and (ii) the Guaranty
and Collateral Agreement, dated as of August 4, 2016, by and among StoneMor
Partners L.P. (the “Partnership”), the Administrative Borrower, the other
grantors from time to time party thereto (collectively with the Administrative
Borrower, the “Grantors”) and the Administrative Agent (as amended, supplemented
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”). Capitalized terms used but not defined herein have the meanings set
forth in the Credit Agreement or the Guarantee and Collateral Agreement, as the
context may apply.
Any terms (whether capitalized or lower case) used in this Perfection
Certificate that are defined in the UCC shall be construed and defined as set
forth in the UCC unless otherwise defined herein, in the Credit Agreement or in
the Guarantee and Collateral Agreement, provided that to the extent that the UCC
is used to define any term used herein and if such term is defined differently
in different Articles of the UCC, the definition of such term contained in
Article 9 of the UCC shall govern. As used herein, the term “UCC” shall mean the
“UCC” as that term is defined in the Credit Agreement.
The undersigned, in his capacity as a duly authorized officer of each Grantor as
indicated under his name on the signature page hereto, and not in his individual
capacity, hereby certifies to the Administrative Agent and each Secured Party as
of the date hereof as follows:
(1)Names, Legal Entity and Jurisdiction Information. Set forth in Schedule I
hereto is a complete and correct list of (a) the complete and correct legal name
of each Grantor as its name appears in its certificate of incorporation,
articles of incorporation, certificate of formation, agreement of partnership or
similar instrument of organization,
(b) the type of organization of each Grantor, (c) the jurisdiction of
organization of each Grantor, (d) the federal taxpayer identification number of
each Grantor, if any, (e) the organizational identification number of each
Grantor, if any, (f) the address of the chief executive office of each Grantor,
(g) each other legal name that any Grantor has had in



--------------------------------------------------------------------------------

1    This amendment was entered into as of December 22, 2017.






--------------------------------------------------------------------------------





the past five years together with the date of the relevant change, (h) all other
names (including trade names or similar appellations) used by each Grantor or
any of its divisions or other business units in connection with the conduct of
its business or the ownership of its properties at any time during the past five
years, and (i) any change in the identity or corporate structure of any Grantor
in any way within the past five years. Also set forth in Schedule I hereto is a
description of all the occasions in which any Grantor has acquired the equity
interests of another entity or substantially all the assets of another entity
within the past five years (including the exact legal name and jurisdiction of
organization of such entity).


(2)Inventory and Equipment.


(a)    Set forth in Schedule II(a) hereto is a complete and correct list of each
address at which Inventory and Equipment (other than mobile goods, Inventory in
transit, and Equipment located outside the United States of America) owned by
each Grantor is located, other than (i) any address listed on Schedule VII and
(ii) any address at which the fair market value of Inventory and Equipment
located thereon is less than $50,000.2 
(b)    Set forth in Schedule II(b) hereto is a complete and correct list of the
names and addresses of all persons or entities (other than the Grantors) that
have in their possession any of the Collateral consisting of negotiable
instruments or Chattel Paper.


(3)Investment Property and Debt Instruments. Set forth in Schedule III hereto is
a complete and correct list of all (i) issued and outstanding stock and Stock
Rights owned by each Grantor, denoting the record and beneficial owners of such
stock and Stock Rights and whether such stock and Stock Rights are certificated,
(ii) promissory notes, instruments (other than checks to be deposited in the
ordinary course of business), tangible chattel paper held by each Grantor and
other evidence of Indebtedness with a value in excess of $50,000 individually or
$100,000 in the aggregate, including intercompany notes between or among any two
or more Grantors or any of their Subsidiaries, and (iii) a complete and correct
list of each equity investment owned by each Grantor that represents 50% or less
of the equity of the entity in which such investment was made.


(4)Intellectual Property. Set forth in Schedule IV hereto is a complete and
correct list of all (i) United States registered Copyrights owned by any
Grantor, including the name of the registered owner, the registration number and
the application, registration or expiration date of each such Copyright, (ii)
issued, registered and applied-for Patents owned by any Grantor, including the
name of the registered owner, the registration or application number and the
issuance, application or expiration date of each such Patent,
(iii) issued, registered and applied-for Trademarks owned by any Grantor,
including the name of the registered owner, the registration or application
number and the registration, application or expiration date, of each such
Trademark, and (iv) material trade secret licenses.



--------------------------------------------------------------------------------

2 To the extent that such location is other than real property owned by any Loan
Party, such schedule is to clearly mark the relationship with the owner of such
property and the relationship with such owner (e.g., landlord, bailee,
warehouseman, etc.).




2

--------------------------------------------------------------------------------





(5)Commercial Tort Claims. Set forth in Schedule V hereto is a complete and
correct list of all Commercial Tort Claims held by each Grantor having an
aggregate amount of damages or other recoveries sought in excess of $50,000,
including a reasonably detailed description thereof.


(6)Assignment of Claims Act. Set forth in Schedule VI hereto is a complete and
correct list of all written contracts between a Grantor and the United States
government or any department or agency thereof that have a remaining value of at
least
$50,000, setting forth the contract number, name and address of contracting
officer (or other party to whom a notice of assignment under the Assignment of
Claims Act should be sent), contract start date and end date, agency with which
the contract was entered into, and a description of the contract type.


(7)Real Property and Fixtures. Set forth in Schedule VII hereto is (i) a
complete and correct list of each street address (or other street/location
designation) and county and state or similar jurisdiction of all owned real
property located in the United States held by each Grantor, the record owner of
such property and the reasonably estimated tax appraised value apportioned to
such property as of the most recent appraisal date, (ii) a complete and correct
list of each street address (or other street/location designation) and county
and state or similar jurisdiction where each Grantor leases or subleases real
property, the name and current mailing address of the lessor of such property
and the scheduled date of expiration of the lease or sublease with respect to
such property, and (iii) a complete and correct list of the location of any of
the Collateral consisting of fixtures (to the extent not covered by any existing
Mortgage).


(8)Other Locations of Books and Records. Set forth in Schedule VIII hereto is a
complete and correct list of all locations where each Grantor maintains any
books or records relating to the Collateral (in each case, other than locations
referred to in Schedule I hereto).


(9)Letter-of-Credit-Rights. Set forth in Schedule IX hereto is a complete and
correct list of all Letters of Credit issued in favor of each Grantor, as
beneficiary thereunder, having an individual value in excess of $50,000.


(10)Bank Deposits, Commodity Deposits and Securities Deposits. Set forth in
Schedule X hereto is a complete and correct list of each Deposit Account,
Commodity Account or Securities Account held by each Grantor, including (i) the
name of each bank or other Person at which any Grantor maintains such account,
(ii) the type of account, (iii) the account number, (iv) the name of the Grantor
that holds or owns such account, (v) whether such account is an Excluded
Account, and (v) the purpose of the such account.


(11)Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule I hereto or listed in Schedule XI
hereto, all of the Collateral has been originated by each Grantor in the past
five (5) years in the ordinary course of business or consists of goods which
have been acquired by each Grantor in the ordinary course from a person in the
business of selling goods of that kind.


3

--------------------------------------------------------------------------------





(12)Motor Vehicles. Set forth in Schedule XII hereto is a complete and correct
list of (i) all motor vehicles (covered by certificates of title or ownership)
valued at over $50,000 and owned by each Grantor, (ii) the owner of such motor
vehicles, and
(iii) the approximate fair market value of such motor vehicles.




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has duly executed this Perfection
Certificate as of the date first set forth above.


Grantors: [SIGNATURE PAGES TO COME]






--------------------------------------------------------------------------------





SCHEDULE I


NAMES, LEGAL ENTITY AND JURISDICTION INFORMATION


Identifying / Organizational Information


GRANTOR INFORMATION
“EIN” = Federal Employer Identification Number (assigned to Grantor) “LLC” =
limited liability companies
“Corp.” = corporation
“LP” = limited partnership


Grantor Exact Legal Name
Type Of Organization
State Of Organization
Or Incorporation
EIN
State Organizational Number
Chief Executive Office
[_]
[_]
[_]
[_]
[_]
[_]







--------------------------------------------------------------------------------





Prior Names, Structure and Addresses Prior Trade Names:
[__]
Acquisitions:
[__]






--------------------------------------------------------------------------------





SCHEDULE II(a)


INVENTORY AND EQUIPMENT


Grantor
Address/City/State/Zip Code
Owner
Relationship
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





SCHEDULE II(b)


NEGOTIABLE DOCUMENTS






1. [__]






--------------------------------------------------------------------------------





SCHEDULE III


INVESTMENT PROPERTY AND DEBT INSTRUMENTS


Stock


Grantor
Issuer
Type of Organization
# of Shares Owned
Total Shares Outstanding
% of Interest Pledged
Certificate No.
Par Value per share
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]





LLC/LLP Interests


Grantor
Issuer
Type of Organization
# of Shares Owned
Total Shares Outstanding
% of Interest Pledged
Certificate No.
Par Value per share
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]



Pledged Partnership Interests:






Pledged Certificates of Interest, Debt or other Indebtedness:






Issuing Entity
Principal Amount of
Certificates of Interest, Debt or other Indebtedness Issued


Loan Party Holder of Outstanding Certificates
[ ]
[ ]
[ ]



Equity Investment equal to or less than 50% of Entity


Grantor
Issuer
Type of Organization
% of interests owned
 
 
 
 







--------------------------------------------------------------------------------





SCHEDULE IV


INTELLECTUAL PROPERTY


i.
Patents



US Patents


Grantor
Title
Filing Date
/ Issued Date
Status
Application No.
Patent No.
Status
Owner
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
 
 





Foreign Patents


Grantor
Title
Country
Filing Date / Issued Date
Status
Application No.
Patent No.
Status
Owner
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
 
 



ii.
Trademarks, Trademark Applications and Trademark Licenses



US Trademarks


Current Owner
Trademark
Reg./App. No.
Reg./App. Date
 
 
 
 



Foreign Trademarks


Current Owner
Trademark
Country
Reg./App. No.
Reg./App. Date
 
 
 
 
 







--------------------------------------------------------------------------------







iii.
Copyrights



Grantor
Title
Filing Date / Issued Date / Jurisdiction
Status
Application
/ Registration No.
[ ]
[ ]
[ ]
[ ]
[ ]



iv.
Material Trade Secret Licenses 1. [__]







--------------------------------------------------------------------------------





SCHEDULE V


COMMERCIAL TORT CLAIMS


[ ]






--------------------------------------------------------------------------------





SCHEDULE VI


ASSIGNMENT OF CLAIMS ACT CONTRACTS


Grantor
Contract Number
Name and Address for Notice
Start and End Date
Agency
Description of Contract
 
 
 
 
 
 







--------------------------------------------------------------------------------





SCHEDULE VII


REAL PROPERTY AND FIXTURES


Owned Real Property


1. [ ]






Domestic and International Leased Real Property


Lessee
Address
Lease Expiration
Lessor/Address of Lessor
 
 
 
 







International Leased Real Property


Lessee
Address
Lease Expiration
Lessor/Address of Lessor
 
 
 
 









Fixtures:


1. [ ]






--------------------------------------------------------------------------------





SCHEDULE VIII


OTHER LOCATIONS OF BOOKS AND RECORDS


Grantor
Location
 
 







--------------------------------------------------------------------------------





SCHEDULE IX


LETTER-OF-CREDIT RIGHTS






--------------------------------------------------------------------------------





SCHEDULE X


BANK DEPOSITS, COMMODITY DEPOSITS AND SECURITIES DEPOSITS


Grantor
Account No.
Account Type
Bank Name
Purpose
Excluded Account


Y/N?
 
 
 
 
 
 







--------------------------------------------------------------------------------





SCHEDULE XI


EXTRAORDINARY TRANSACTIONS






--------------------------------------------------------------------------------





SCHEDULE XII


MOTOR VEHICLES


Grantor
Vehicle Description
Owner
Fair Market Value
 
 
 
 







--------------------------------------------------------------------------------






SCHEDULE 3


FORM OF COMPLIANCE CERTIFICATE


[ATTACHED]





--------------------------------------------------------------------------------








Schedule 1
to Compliance Certificate1


I.    Consolidated EBITDA
Consolidated Net Income for such period
 
$__________
plus (a) without duplication, the following to the extent deducted in
calculating such Consolidated Net Income):
 
 
   (i) Consolidated Interest Expense
 
$__________
   (ii) the provision for federal, state, local and foreign income taxes
 
$__________
   (iii) depreciation and amortization expense
 
$__________
   (iv) non-cash cost for Cemetery Property and real property sold
 
$__________
   (v) non-cash compensation expense or other non-cash expense arising from the
granting of any stock or unit option or similar arrangement or other unit-based
or stock-based compensation
 
$__________
   (vi) goodwill impairment
 
$__________
   (vii) any non-recurring cash expenses, losses, costs and charges (including,
without limitation, those relating to integration expenses, business
optimization expenses and professional and other contract services); provided,
that the aggregate amount of such expenses, losses, costs and charges shall not
exceed (A) $13,937,000 for the measurement period ending June 30, 2017, (B)
$13,627,000 for the measurement period ending September 30, 2017, (C)
$17,000,000 for the measurement period ending December 31, 2017, (D) $16,328,000
for the measurement period ending March 31, 2018, (E) $12,000,000 for the
measurement period ending June 30, 2018, (F) $4,000,000 for the measurement
period ending September 30, 2018 and (G) $2,000,000 for each of the measurement
periods ending thereafter
 
$__________
   (viii) non-recurring cash expenses, costs and charges relating to (A) ongoing
SEC investigation and related actions, (B) ongoing class action litigation and
(C) any other “non-ordinary course of business” legal matters in an aggregate
amount for all items in clause (A), (B) and (C) for all periods not to exceed
$5,000,000
 
$__________
   (ix) cash expenses, costs and charges with respect to liability or casualty
events to the extent insurance or indemnity recovery from a third party is
actually received during such period, or is reasonably expected to be received
within ninety (90) days (or such later date as the Administrative Agent may
agree to in its reasonable discretion) following such period
 
$__________
   (x) losses (including impairment charges relating to the sale of real
property and other assets) from sales of assets (other than inventory and
Cemetery Property sold in the ordinary course of business) and real property
sold to the extent permitted under this Agreement (including real property sold
pursuant to any Cemetery Non-Profit Management Agreement or Exclusive Management
Agreement)
 
$__________


1 To the extent of any conflicts between the terms of this Schedule 1 to
Compliance Certificate and the terms of the Credit Agreement, the terms of the
Credit Agreement will control.





--------------------------------------------------------------------------------





   (xi) reasonable fees, costs and expenses, without duplication, incurred in
connection with(A) this Agreement and the other Loan Documents, including any
amendment, restatement, supplement or other modification of this Agreement or
any of the other Loan Documents and (B) to the extent permitted hereunder the
issuance of Equity Interests by the Partnership
 
$__________
   (xii) reasonable fees, costs and expenses, without duplication, incurred in
connection with any Permitted Acquisition; provided, that the aggregate amount
of such fees, costs and expenses shall not exceed $3,000,000 and
 
$__________
   (xiii) any non-cash deferred financing fees expense written off in an
aggregate amount for all periods ending after the Sixth Amendment Effective Date
not to exceed $9,800,000
 
$__________
minus (b) without duplication, to the extent included in calculating such
Consolidated Net Income
 
 
   (i) extraordinary gains
 
$__________
   (ii) gains from sales of assets (other than inventory and Cemetery Property
sold in the ordinary course of business) and other real property sold to the
extent permitted under the Credit Agreement (including real property sold
pursuant to any Cemetery Non-Profit Management Agreement or Exclusive Management
Agreement)
 
$__________
   (iii) the amount of non-cash gains during such period (other than as a result
of deferral of purchase price with respect to notes or installment sales
contracts received in connection with sales of Cemetery Property)
 
$__________
   (iv) federal, state, local and foreign income tax credits or refunds during
such period
 
$__________
   (v) the amount of any cash payment made during such period in respect of any
noncash accrual, reserve or other non-cash charge that is accounted for in a
prior period which was added to Consolidated Net Income to determine
Consolidated EBITDA for such prior period and which does not otherwise reduce
Consolidated Net Income for the current period
 
$__________
   (vi) the amount of any recovery not so received within the 90 day period (or
such longer period) set forth in clause (a)(ix) of this definition and any
recovery payments which are made by third parties within the 90 day period (or
such longer period) set forth in clause (a)(ix) of this definition to the extent
added back to Consolidated Net Income in the prior period
 
$__________
Pro Forma Basis Adjustments
 
$__________
Consolidated EBITDA:
 
$__________





--------------------------------------------------------------------------------







II.    Consolidated Secured Net Leverage Ratio
Consolidated Secured Net Leverage Ratio is the ratio, as of the last day of any
fiscal quarter of:
 
 
   (i) all Consolidated Secured Funded Indebtedness as of such date (the sum,
without duplication, of (A) through (F) below to the extent secured by a Lien
(other than any letter of credit issued on account of the self-insurance program
of the Administrative Borrower, to the extent any such letter of credit is
undrawn), including, for the avoidance of doubt, (i) all direct obligations
arising under other letters of credit and (ii) all Capital Lease Obligations):
 
$__________
      (A) the outstanding principal amount of all obligations of the Partnership
and its Subsidiaries, whether current or long-term, for borrowed money
(including, without limitation, all Obligations, all Seller Subordinated Debt
and all obligations evidenced by bonds, debentures, notes, loan agreements or
other similar instruments),
 
$__________
(B) the outstanding principal amount of all purchase money Indebtedness of the
Partnership and its Subsidiaries,
 
$__________
      (C) all direct obligations of the Partnership and its Subsidiaries arising
under letters of credit, bankers’ acceptances, bank guaranties and similar
instruments (but excluding, for the avoidance of doubt, surety bonds),
 
$__________
      (D) all Capital Lease Obligations of the Partnership and its Subsidiaries,
 
$__________
(E) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (A) through (D) above of Persons other than the Partnership
or any of its Subsidiaries,
 
$__________
      (F) all Indebtedness of the types referred to in clauses (A) through (E)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or a limited liability company) in which the Partnership or
any of its Subsidiaries is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to the Partnership or such
Subsidiary.
 
$__________
Consolidated Funded Indebtedness for Subject Period
 
$__________
minus the aggregate amount of all unrestricted cash and Cash Equivalents of the
Partnership and its Subsidiaries in accounts subject to a first priority,
perfected Lien (subject only to Liens permitted under Section 6.02) in favor of
the Administrative Agent on such date in an amount not to exceed $5,000,000
(which, for purposes of the Consolidated Secured Net Leverage Ratio, shall
include accounts maintained at Capital One or at any other Lender)
 
$__________
   to (ii)  Consolidated EBITDA for the most recently completed Measurement
Period.
 
$__________
Consolidated Secured Net Leverage Ratio:
 
 



Commencing with the fiscal quarter ending on June 30, 2018, the Partnership will
not permit the Consolidated Secured Net Leverage Ratio as of the last day of the
period of four (4) consecutive fiscal quarters ending with the fiscal quarter
set forth below under the caption "Fiscal Quarter" to be greater than the ratio
set forth below under the caption "Maximum Consolidated Secured Net Leverage
Ratio" and corresponding to such fiscal quarter:




--------------------------------------------------------------------------------





Fiscal Quarter
Maximum Consolidated Secured Net Leverage Ratio
June 30, 2018
5.75:1.00
September 30, 2018
5.75:1.00
December 31, 2018
5.50:1.00
March 31, 2019
5.00:1.00
June 30, 2019
5.00:1.00
September 30, 2019
5.00:1.00
December 31, 2019
5.00:1.00
March 31, 2020
4.50:1.00
June 30, 2020
4.50:1.00
September 30, 2020
4.50:1.00
December 31, 2020
4.50:1.00



 
 

III.    Consolidated Fixed Charge Coverage Ratio
Consolidated Fixed Charge Coverage Ratio is the ratio of:
 
 
   (i) Consolidated EBITDA for the four fiscal quarter period ending on such day
 
$__________
plus “Change in Deferred Selling and Obtaining Costs”, “Change in Deferred
Revenue” and “Change in Merchandise Trust Fund” as each such term is presented
in the consolidated statement of cash flows of the Partnership to the extent any
such amount is a positive amount;
 
 
minus “Change in Deferred Selling and Obtaining Costs”, “Change in Deferred
Revenue” and “Change in Merchandise Trust Fund” as each such term is presented
in the consolidated statement of cash flows of the Partnership to the extent any
such amount is a negative amount
 
 
minus (x) Consolidated Maintenance and Growth Capital Expenditures that are not
financed with the proceeds of Indebtedness (other than Revolving Loans) and that
are made during such period
 
$__________
minus (y) any federal, state, local and foreign taxes paid by the Partnership
and its Subsidiaries during such period (net of any tax credits or refunds
during such period)
 
$__________
minus (z) all Restricted Payments paid in cash by the Partnership during such
period under Section 6.07(c) of the Credit Agreement
 
$__________
   to (ii) Consolidated Fixed Charges for the four fiscal quarter period ending
on such day:
 
 
Consolidated Fixed Charge Coverage Ratio:
 
_____:1.00



The Partnership will not permit the Consolidated Fixed Charge Coverage Ratio as
of the last day of the period of four (4) consecutive fiscal quarters ending
with the fiscal quarter set forth below under the caption "Fiscal Quarter" to be
less than the ratio set forth below under the caption "Minimum Consolidated
Fixed Charge Coverage Ratio" and corresponding to such fiscal quarter:




--------------------------------------------------------------------------------





Fiscal Quarter
Minimum Consolidated Fixed Charge Coverage Ratio
March 31, 2018
1.00:1.00
June 30, 2018
1.00:1.00
September 30, 2018
1.00:1.00
December 31, 2018
1.00:1.00
March 31, 2019
1.10:1.00
June 30, 2019
1.10:1.00
September 30, 2019
1.10:1.00
December 31, 2019
1.10:1.00
March 31, 2020
1.20:1.00
June 30, 2020
1.20:1.00
September 30, 2020
1.20:1.00
December 31, 2020
1.20:1.00







--------------------------------------------------------------------------------







SCHEDULE 4


Schedule 1.01(c)


ACQUISITIONS


1. Acquisition by the Borrowers of Olivet Memorial Park, located at 1601
Hillside Boulevard, Colma, the State of California, and approximately 8.71 acres
of raw land adjacent thereto divided into 8 Lots. Acquisition of Olivet Memorial
Park was closed in January 2017, acquisition of Lot 1 (1 acre) closed in January
2018; acquisitions of each subsequent Lot will be closing on each anniversary of
the effective closing date of Lot 1 for the consideration specified below:
- Lot 2 - $2,308,680;
- Lot 3 - $2,447,201;
- Lot 4 - $2,594,033;
- Lot 5 - $2,749,675;
- Lot 6 - $2,914,655;
- Lot 7 - $3,089,535;
- Lot 8 - $3,274,906.


2. Acquisition by the Borrowers of the real and related personal property of ten
(10) cemeteries and six (6) associations located in the State of Wisconsin (with
associations were converted to fully managed and legally owned locations in
January 2018) for the aggregate consideration of $12,000,000, of which the
amount of $1,666,000 remains outstanding as of the Sixth Amendment Effective
Date; such outstanding amount is payable in two installments of $833,000 each on
the second and third anniversary of the closing date of the mentioned
acquisition.










--------------------------------------------------------------------------------






SCHEDULE 5


Schedule 1.01(d)


ASSETS SUBJECT TO PERMITTED SALE AND LEASEBACK TRANSACTIONS


1. Allen Harden Funeral Home, FL;
2. Gill Funeral Home, IN;
3. Keizer Funeral Chapel, OR;
4. Farnstrom Mortuary, OR;
5. Heritage Funeral Home, KS;
6. Herr Funeral Home & Cremation Services – Collinsville, IL;
7. Sunset Hill Funeral Home & Cremation Services, IL;
8. Peake Funeral Chapel, OR;
9. Serenity Meadows Funeral Home, FL;
10. Adam & Jennings Funeral Home, FL;
11. Buxton Seawinds Funeral Home & Crematory, FL;
12. Palm Beach National Chapel, FL;
13. Davis Seawinds Funeral Home & Crematory, FL;
14. Cox-Gifford Seawinds Funeral Home & Crematory, FL;
15. Seawinds Funeral Home & Crematory, FL;
16. Wilson's Chapel of the Roses, OR;
17. Lohman Funeral Home Daytona, FL;
18. Lohman Funeral Home Deland, FL;
19. Lohman Funeral Home Deltona, FL;
20. Lohman Funeral Home Ormond, FL;
21. Lohman Funeral Home Palm Coast, FL;
22. Lohman Funeral Home Port Orange, FL;
23. Elkins East Chapel, AL;
24. Norcross-Weber Funeral Home, PA;
25. Weber Funeral Home Hamilton St, PA;
26. Weber Funeral Home Ridge Ave, PA.













--------------------------------------------------------------------------------






SCHEDULE 6


SCHEDULE 2.01

COMMITMENTS


LENDER
COMMITMENT
CAPITAL ONE, NATIONAL ASSOCIATION
$35,416,666.67
CITIZENS BANK OF PENNSYLVANIA
$35,416,666.67
TD BANK, N.A.
$29,166,666.66
RAYMOND JAMES BANK, N.A.
$29,166,666.66
JPMORGAN CHASE BANK, N.A.
$12,500,000.00
UNIVEST BANK AND TRUST CO.
$12,500,000.00
CUSTOMERS BANK
$7,500,000.00
WEBSTER BANK, N.A.
$7,500,000.00
TRISTATE CAPITAL BANK
$5,833,333.34
AGGREGATE COMMITMENTS
$175,000,000










--------------------------------------------------------------------------------






SCHEDULE 7


Schedule 6.04


EXISTING INVESTMENTS


Issuing Entity
Principal Amount of Certificates of Interest, Debt or Indebtedness Issued
Loan Party Holder of Certificates Outstanding
Bethel Cemetery Association (a New Jersey non-profit corporation)
$240,556.34
Arlington Development Company
Beth Israel Cemetery Association of Woodbridge, New Jersey (a New Jersey
non-profit corporation)
$22,510,730.00
StoneMor Operating LLC
Clover Leaf Park Cemetery Association (a New Jersey non-profit corporation)
$325,625.00
StoneMor Operating LLC
Locustwood Cemetery Association (a New Jersey non-profit corporation)
$2,060,000.00
StoneMor Operating LLC










--------------------------------------------------------------------------------






SCHEDULE 8
EXHIBIT I
FORM OF BORROWING BASE CERTIFICATE
[Date]


The undersigned, [__________], hereby certifies that such Person is a Financial
Officer of StoneMor Operating LLC, a Delaware limited liability company (the
“Administrative Borrower”). This Borrowing Base Certificate is being delivered
pursuant to Section 5.01(g) of that certain Credit Agreement, dated as of August
4, 2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Administrative Borrower, and the
other Borrowers party thereto, the Lenders party thereto and Capital One,
National Association, as Administrative Agent. Capitalized terms used in this
Borrowing Base Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein. This Borrowing Base Certificate is being
delivered in connection with the Partnership’s Financials for the month ended
[__________], 20[__].


The undersigned does hereby certify, as of the date hereof, solely in such
Person’s capacity as a Financial Officer of the Administrative Borrower and not
in such Person’s individual capacity, for and on behalf of the Administrative
Borrower, that attached hereto are true, correct and complete calculations of
the Borrowing Base and the Secured Leverage Borrowing Base as of the date of the
Financials referred to above.


[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------







STONEMOR OPERATING LLC




By:     
Name:
Title:


